 

Exhibit 10.3

 

DRUHERT OFFICE PARATEK PHARMA LSE

OFFICE LEASE

THE HERITAGE ON THE GARDEN

BOSTON, MASSACHUSETTS

PARATEK PHARMA, LLC.

 

 

 



-1-

gsdocs.8183546.7

--------------------------------------------------------------------------------

 

ARTICLE

 

SECTION

 

CAPTION

PAGE

 

 

 

 

 

 

I.

 

 

 

Basic Lease Provisions

1

 

 

1.1

 

Introduction

1

 

 

1.2

 

Basic Data

1

II.

 

 

 

Description of Premises and
Appurtenant Rights; Term

3

 

 

2.1

 

Location of Premises; Term

3

 

 

2.2

 

Appurtenant Rights and Reservations

4

III.

 

 

 

Rent

4

 

 

3.1

 

Fixed Rent

4

IV.

 

 

 

Use of Premises

5

 

 

4.1

 

Permitted Use

5

 

 

4.2

 

Alterations

6

V.

 

 

 

Assignment and Subletting

7

 

 

5.1

 

Prohibition

7

VI.

 

 

 

Delivery of Premises and Responsibility for Repairs and Condition of Premises

10

 

 

6.1

 

Delivery of Possession of Premises

10

 

 

6.2

 

Plans and Specifications

11

 

 

6.3

 

Preparation of Premises

11

 

 

6.4

 

Repairs to be Made by Landlord

12

 

 

6.5

 

Tenant's Agreement

13

 

 

6.6

 

Floor Load - Heavy Machinery

13

VII.

 

 

 

Services to be Furnished by Landlord and Utility Charges

14

 

 

7.1

 

Landlord's Services

14

 

 

7.2

 

Payment of Utility Charges

14

 

 

7.3

 

Energy Conservation

15

VIII.

 

 

 

Real Estate Taxes and Other Expenses

15

 

 

8.1

 

Tenant's Share of Real Estate Taxes

15

 

 

8.2

 

Tenant's Share of Operating Expenses

18

IX.

 

 

 

Indemnity and Public Liability Insurance

22

 

 

9.1

 

Tenant's Indemnity

22

 

 

9.2

 

Public Liability Insurance

22

 

 

9.3

 

Tenant's Risk

23

 

 

9.4

 

Injury Caused by Third Parties

23

X.

 

 

 

Landlord's Access to Premises

24

 

 

10.1

 

Landlord's Right of Access

24

 

 

10.2

 

Exhibition of Space to Prospective Tenants

24

XI.

 

 

 

Fire, Eminent Domain, Etc.

24

 

 

11.1

 

Damage

24

 

 

11.2

 

Substantial Damage

24

 

 

11.3

 

Rent Abatement

25

 

 

11.4

 

Damage to Commercial Unit

25

 

 

11.5

 

Definition of Substantial Damage

26

 

 

11.6

 

Taking

26

(i)

gsdocs.8183546.7

--------------------------------------------------------------------------------

 

 

 

11.7

 

Rent Abatement

26

 

 

11.8

 

Award

27

XII.

 

 

 

Landlord's Remedies

27

 

 

12.1

 

Events of Default

27

 

 

12.2

 

Remedies

28

 

 

12.3

 

Landlord's Default

30

XIII.

 

 

 

Miscellaneous Provisions

31

 

 

13.1

 

Extra Hazardous Use

31

 

 

13.2

 

Waiver

31

 

 

13.3

 

Covenant of Quiet Enjoyment

31

 

 

13.4

 

Notice to Mortgagee and Ground Lessor

32

 

 

13.5

 

Assignment of Rents

32

 

 

13.6

 

Mechanics' Liens

33

 

 

13.7

 

No Brokerage

33

 

 

13.8

 

Invalidity of Particular Provisions

33

 

 

13.9

 

Provisions Binding, Etc.

33

 

 

13.10

 

Recording

34

 

 

13.11

 

Notices

34

 

 

13.12

 

When Lease Becomes Binding

34

 

 

13.13

 

Paragraph Headings

35

 

 

13.14

 

Rights of Mortgagee

35

 

 

13.15

 

Status Report

35

 

 

13.16

 

Security Deposit; Tenant's Financial Condition

36

 

 

13.17

 

Additional Remedies of Landlord

37

 

 

13.18

 

Holding Over

37

 

 

13.19

 

Non-Subrogation

37

 

 

13.20

 

[INTENTIONALLY DELETED]

37

 

 

13.21

 

Governing Law

37

 

 

13.22

 

Definition of Additional Rent

38

 

 

13.23

 

Landlord's Fees and Expenses

38

XIV.

 

 

 

Parking

38

 

 

14.1

 

Parking Rights

38

 

 

 

 

 

 

EXHIBITS

 

A

 

Plan Showing Tenant's Space

A-1

 

 

B

 

Description of Lot

B-1

 

 

C

 

Landlord's Work

C-1

 

 

D

 

Landlord's Services

D-1

 

 

F

 

Address for Payments

F-1

 

 

(ii)

gsdocs.8183546.7

--------------------------------------------------------------------------------

 

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
(the “Building”) now known as The Heritage on The Garden, the office portion of
which is now numbered 75 Park Plaza, and located at the southeasterly
intersection of Arlington Street and Boylston Street in Boston, Massachusetts.

The parties to this instrument hereby agree with each other as follows:

ARTICLE I

BASIC LEASE PROVISIONS

1.1

INTRODUCTION.  As further supplemented in the balance of this instrument and its
Exhibits, the following sets forth the basic terms of this Lease and, where
appropriate, constitutes definitions of certain terms used in this Lease.

 

1.2

BASIC DATA.

 

Date:

 

 

 

April 24, 2015

 

 

 

 

 

 

 

Landlord:

 

TDC Heritage LLC; a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Present Mailing Address

 

c/o The Druker Company, Ltd.

 

 

 

 

 

 

 

 

 

 

 

of Landlord:

 

50 Federal Street

Suite 1000

Boston, Massachusetts 02110

 

 

Tenant:

 

Paratek Pharma, LLC.

 

 

Present Mailing Address
of Tenant:

75 Kneeland Street Boston, Massachusetts 02111

 

 

 

 

 

 

 

Lease Term or Term:

 

Forty-Eight (48) calendar months (plus the partial month, if any, immediately
following the Rent Commencement Date as defined Section 2.1(b)).

 

 

 

 

 

 

 

 

 

 

 

Anticipated Delivery Date:

 

June 30, 2015

 

 

 

 

 

 

 

 

 

 

 

Rent Commencement

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Sixty (60) days after the Commencement Date.

1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Fixed Rent:

 

For and with respect to the first twelve (12) calendar months, plus the partial
month, if any, immediately following the Rent Commencement Date at the rate of
$421,408.00 per annum, payable at the rate of $35,117.33 per calendar month and
proportionately at such monthly rate for any partial month.

 

 

 

 

 

 

 

 

 

 

 

For and with respect to the next twelve (12) calendar months of the term of this
lease at the rate of $429,512.00 per annum, payable at the rate of $35,792.67
per calendar month and proportionately at such monthly rate for any partial
month.

 

 

 

 

 

 

 

 

 

 

 

For and with respect to the next twelve (12) calendar months of the term of this
lease at the rate of $437,616.00 per annum, payable at the rate of $36,468.00
per calendar month and proportionately at such monthly rate for any partial
month.

 

 

 

 

 

 

 

 

 

For and with respect to the next twelve (12) calendar months of the term of this
lease at the rate of $445,720.00 per annum, payable at the rate of $37,143.33
per calendar month and proportionately at such monthly rate for any partial
month.

 

 

 

 

 

 

 

Use:

 

For executive, administrative and general offices only.

 

 

Description of Space:

 

The portion of the Building located on the 4th

 

 

 

 

 

 

 

 

 

(herein the “Premises”)

 

floor as shown on Exhibit A attached hereto consisting of approximately 8,104
square feet of floor area.

 

 

 

 

 

 

 

Tenant's Share:

 

 

 

 

 

4.9%

 

 

 

 

 

 

 

 

 

Base Tax Amount:

 

The Taxes for the tax period ending June 30, 2015.

 

 

 

 

 

 

 

Base Premises Operating

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expenses:

 

The sum of (x) The Tenant’s Commercial Expenses Share of the Commercial
Operating Expenses and (y) the Tenant’s Office Expenses Share of the Office
Operating Expenses, in each case, for and with respect to calendar year 2015.

2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Lot:

 

 

 

The parcel of land described on Exhibit B hereto.

 

 

 

 

 

 

 

Security Deposit:

 

 

 

$250,000.00.

 

 

 

 

 

 

 

Guarantor:

 

 

 

Paratek Pharmaceuticals, Inc.,

a Delaware corporation.

 

 

 

 

 

 

 

Brokers:

 

 

 

Cushman & Wakefield of Massachusetts, Inc.

 

 

 

 

 

 

 

 

 

Parking Spaces:

 

Three (3) parking spaces, consisting of one individual space and two tandem
spaces.

 

ARTICLE II

DESCRIPTION OF PREMISES

AND APPURTENANT RIGHTS; TERM

 

2.1

LOCATION OF PREMISES; TERM.  (a) Landlord hereby demises and leases to Tenant,
and Tenant hereby accepts from Landlord, the Premises identified in the
foregoing portions of this Lease for and during the Lease Term.  

 

(b) The Lease Term shall begin on the earlier of (i) the date the Premises are
conclusively deemed delivered to Tenant in accordance with Section 6.1 hereof or
(ii) the date the Tenant commences its operations at the Premises (the
“Commencement Date”).  The Lease Term shall continue for the period set forth in
Section 1.2 hereof, unless sooner terminated as hereinafter provided, and
without any right of renewal or extension, except as expressly set forth in this
Lease.  After the Commencement Date, upon the request of either party, Landlord
and Tenant shall enter unto an instrument confirming the Commencement Date.

 

(c) Subject to delays from causes beyond the control of Landlord or caused by
the action or inaction of the Tenant, Landlord shall use reasonable speed and
diligence in the construction of the Building and shall use all reasonable
efforts to deliver the Premises to Tenant for its occupancy on or before the
Anticipated Delivery Date.  Except as expressly set forth herein, the failure to
deliver the Premises to Tenant for its occupancy by the Anticipated Delivery
Date shall in no way affect the validity of this Lease or the obligations of
Tenant hereunder nor shall the same be construed in any way to extend the term
of this Lease.  If the Premises are not deemed delivered to Tenant under Section
6.1 hereof by the date which is sixty (60) days after the Anticipated Delivery
Date (extended to the extent of delays from causes resulting from the action or
inaction of Tenant) then Tenant shall have the right to terminate this Lease by
written notice to such effect given to the Landlord before the expiration of
such 60 day period.

 

3

--------------------------------------------------------------------------------

 

2.2

APPURTENANT RIGHTS AND RESERVATIONS.  Tenant shall have, as appurtenant to the
Premises, the exclusive right to use any terrace area directly bordering on the
Premises which area is accessible only through the Premises as shown on the plan
annexed hereto as Exhibit A (said terrace area is to be included as part of the
Premises for all purposes hereunder) and the nonexclusive right to use and to
permit its invitees to use in common with others, public or common lobbies,
hallways, stairways, passenger and freight elevators and sanitary facilities in
the Commercial Unit, but such rights shall always be subject to reasonable rules
and regulations from time to time established by Landlord by suitable notice and
to the right of Landlord to designate and change from time to time areas and
facilities so to be used.

 

Excepted and excluded from the Premises are the structural roof or ceiling, the
structural floor and all perimeter walls of the Premises, except in each case
the inner surfaces thereof, but the entry doors to the Premises are not excluded
from the Premises and are a part thereof for all purposes; and Tenant agrees
that Landlord shall have the right to place in the Premises (but in such manner
as to reduce to a minimum interference with Tenant's use of the Premises)
utility lines, pipes and the like to serve premises other than the Premises, and
to replace, maintain and repair such utility lines, pipes and the like, in, over
and upon the Premises.

 

During the hours of 8:00 A.M. to 6:00 P.M., Monday through Friday, and 8:00 A.M.
to 1:00 P.M. on Saturdays, legal holidays in all cases excepted (hereinafter
referred to as “Normal Building Operating Hours”), the Building shall be open
and access to the Premises shall be freely available, subject to interruption
due to causes beyond Landlord's reasonable control.  During periods other than
Normal Building Operating Hours, Landlord shall provide means of access to the
Premises on a 24/7 basis, but access to the Premises during Normal Building
Operating Hours and at other times shall always be subject to reasonable rules
and regulations therefor from time to time established by Landlord by suitable
notice.  Tenant acknowledges that, in all events, Tenant is responsible for
providing security to the  Premises and its own personnel, and Tenant shall
indemnify, defend with counsel of Landlord's selection, and save Landlord
harmless from any claim for injury to person or damage to property asserted by
any personnel, employee, guest, invitee or agent of Tenant which is suffered or
occurs in or about the Premises or in or about the Building by reason of the act
of an intruder or any other person in or about the Premises or the Building.

 

ARTICLE III

 

RENT

 

3.1

FIXED RENT.  Tenant agrees to pay to Landlord, without notice, demand, or
off-set or deduction, except as set forth herein, on the Rent Commencement Date
and thereafter, monthly, in advance, on the first day of each and every calendar
month during the Lease Term, a sum equal to the monthly Fixed Rent specified in
Section 1.2 hereof.  Until further notice all payments of rent hereunder shall
be sent in accordance with the rent payment direction attached as Exhibit F.

4

--------------------------------------------------------------------------------

 

ARTICLE IV

 

USE OF PREMISES

 

4.1

PERMITTED USE.  Tenant agrees that the Premises shall be used and occupied by
Tenant only for the purpose specified as the use thereof in Section 1.2 of this
Lease, and for no other purpose or purposes.

 

Tenant further agrees to conform to the following provisions during the entire
Lease Term:

 

(a) Tenant shall cause all freight (including furniture, fixtures and equipment
used by Tenant in the occupancy of the Premises) to be delivered to or removed
from the Building and the Premises in accordance with reasonable rules and
regulations established by Landlord therefor, and in accordance with the
Condominium Documents (as hereinafter defined), and Landlord may require that
such deliveries or removals be undertaken during periods other than Normal
Building Operating Hours;

 

(b) Tenant shall not place on the exterior of exterior walls (including both
interior and exterior surfaces of windows and doors) or on any part of the
Building outside the Premises, any sign, symbol, advertisement or the like
visible to public view outside of the Premises.  Landlord shall install, at
Landlord’s cost, on the door to the Premises a building standard sign
identifying Tenant and shall list Tenant on the Building directory.  Landlord
has established standards for such signs and Tenant agrees to conform to the
same and to submit for Landlord's prior approval a plan or sketch of the sign to
be placed on such entry doors. Without limitation, lettering on windows and
window displays are expressly prohibited.  Tenant will not install drapes,
window blinds or other window coverings on exterior windows except for those
approved by Landlord and in all events all such coverings shall be of a color
approved by Landlord;

 

(c) Tenant shall not perform any act or any practice which may injure the
Premises, or any other part of the Building, or cause any offensive odors or
loud noise, or constitute a nuisance or a menace to any other tenant or tenants
or occupants or other persons in the Building, or be detrimental to the
reputation or appearance of the Building.  In no event may any cooking or food
preparation be carried on in the Premises without Landlord's prior consent, nor
may any vending machines be installed at the Premises except those expressly
approved by Landlord;

 

(d) Tenant shall conduct Tenant's business in the Premises in such a manner that
Tenant's invitees shall not collect, line up or linger in the lobby or corridors
of the Building, but shall be entirely accommodated within the Premises;

 

5

--------------------------------------------------------------------------------

 

(e)Tenant shall comply and shall cause all employees to comply with all rules
and regulations from time to time established by Landlord by suitable notice,
with the Condominium Documents and with the Land Disposition Agreement, dated
June 26, 1986 by and among certain parties, including the Boston Redevelopment
Authority and Landlord, as in effect from time to time (the “Land Disposition
Agreement”).  Landlord shall not, however, be responsible for the noncompliance
with any such rules, regulations, Condominium Documents and Land Disposition
Agreement by any other tenant or occupant of the Building.  It is understood
that this lease is subject and subordinate to the Condominium Documents and all
rights of Tenant hereunder shall be exercised in accordance with the Condominium
Documents;

 

(f) Tenant shall not use the name of the Building directly or indirectly in
connection with Tenant's business, except as a part of Tenant's address and
directing visitors to Tenant’s location in the Building, and Landlord reserves
the right to change the name of the Building at any time;

 

(g) The Tenant shall not use, handle, store, release or discharge hazardous
materials, oil, or hazardous wastes in the demised premises.

 

4.2

ALTERATIONS.  After initial completion of any work to be done by Tenant as
provided in Article VI, Tenant shall not alter or add to the Premises, except in
accordance with written consent from Landlord, which Landlord agrees not
unreasonably to withhold as to alterations or additions which (i) are not
visible from the exterior of the Premises and (ii) do not affect the structure
or any mechanical, electrical or plumbing system of the Building.  Tenant's work
as described in Article VI and all other alterations made by Tenant shall be
made in accordance with all applicable laws, in a good and first-class
workmanlike manner and in accordance with the requirements of Landlord's
insurers and Tenant's insurers.  Without limitation, said Tenant's work as
described in Article VI and all other alterations made by Tenant shall be
performed in accordance with the provisions of this Article IV and of Article
VI.  Any contractor or other person undertaking any alterations of the Premises
on behalf of Tenant shall be covered by Commercial General Liability and
Workmen's Compensation insurance with coverage limits acceptable to Landlord and
evidence thereof shall be furnished to Landlord prior to the performance by such
contractor or person of any work in respect of the Premises.  All work performed
by Tenant in the Premises shall remain therein (unless Landlord directs Tenant
to remove the same on termination) and, at termination, shall be surrendered as
a part thereof, except for Tenant's usual trade furniture and equipment, if
movable, installed prior to or during the Lease Term at Tenant's cost, which
trade furniture and equipment Tenant may remove upon the termination of this
Lease provided that Tenant is not then in default hereunder.  Until such time as
any such default is cured, Landlord shall have a security interest in such trade
furniture and equipment.  Tenant agrees to repair any and all damage to the
Premises resulting from such removal (including removal of Tenant's improvements
directed by Landlord) or, if Landlord so elects, to pay Landlord for the cost of
any such repairs forthwith after billing therefor. Notwithstanding the
foregoing, Tenant may, without Landlord’s prior consent or approval, make
cosmetic alterations (i.e., any interior alterations that are non-structural and
do not affect the Building systems) that do not exceed $10,000 per project.

6

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

ASSIGNMENT AND SUBLETTING

 

5.1

PROHIBITION.  Notwithstanding any other provisions of this Lease, except as set
forth in this Article V, Tenant covenants and agrees that it will not assign
this Lease or sublet (which term, without limitation, shall include the granting
of concessions, licenses, management arrangements and the like) the whole or any
part of the Premises without, in each instance, having first received the
express written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed; provided, however, that in granting such consent,
Landlord shall be entitled to take into account all factors which a reasonable
landlord would consider and, without limitation, Landlord may withhold such
consent if Landlord determines in the exercise of its reasonable business
judgment that (a) the proposed assignee or sublessee does not have the financial
capacity to perform its obligations under this lease or the sublease, as the
case may be, (b) the proposed assignee or sublessee does not have a business
reputation and image consistent with the quality and image of the Building, (c)
the proposed assignee or sublessee is then engaged in negotiations with the
Landlord for space in the Commercial Unit (or within the prior six (6) months
has been so involved) or (d) the proposed assignee or sublessee is a
governmental or quasi governmental agency or authority; and notwithstanding
anything to the contrary herein, Landlord may withhold, in its sole discretion,
its consent to a subletting of less than all the Premises.  Any assignment of
this Lease (which term shall include the sale or transfer of fifty percent (50%)
or more of the stock in Tenant (other than in a Financing Transaction) as set
forth below), or subletting of the whole or any part of the Premises (other than
as permitted to a subsidiary or a controlling corporation as set forth below) by
Tenant without Landlord's express consent shall be invalid, void and of no force
or effect.  In any case where Landlord shall consent to such assignment or
subletting, the Tenant named herein shall remain fully liable for the
obligations of Tenant hereunder, including, without limitation, the obligation
to pay the Fixed Rent and other amounts provided under this Lease.  Any such
request shall set forth, in detail reasonably satisfactory to Landlord, the
identification of the proposed assignee or sublessee, its financial condition
and the terms on which the proposed assignment or subletting is to be made,
including, without limitation, the rent or any other consideration to be paid in
respect thereto and such request shall be treated as Tenant's warranty in
respect of the information submitted therewith.

 

For the avoidance of doubt, any sale of the capital stock of the Tenant in any
transaction or series of related transactions the goal of which is to finance
the ongoing business and operations of the Tenant and which involve professional
investors who typically invest in businesses like Tenant (a “Financing
Transaction”) shall not be deemed a sublease or assignment under this Article V,
provided that the management of Tenant has not changed as a result of such a
financing transaction.

 

7

--------------------------------------------------------------------------------

 

It shall be a condition of the validity of any such assignment or subletting
that the assignee or sublessee agrees directly with Landlord, in form
satisfactory to Landlord, to be bound by all the obligations of Tenant
hereunder, including, without limitation, the obligation to pay Fixed Rent and
other amounts provided for under this Lease and the covenant against further
assignment and subletting, but such assignment or subletting shall not relieve
the Tenant named herein of any of the obligations of Tenant hereunder, and
Tenant shall remain fully liable therefor.  In no event, however, shall Tenant
assign this Lease or sublet the whole or any part of the Premises to a proposed
assignee or sublessee which has been judicially declared bankrupt or insolvent
according to law, or with respect to which an assignment has been made of
property for the benefit of creditors, or with respect to which a receiver,
guardian, conservator, trustee in involuntary bankruptcy or similar officer has
been appointed to take charge of all or any substantial part of the proposed
assignee's or sublessee's property by a court of competent jurisdiction, or with
respect to which a petition has been filed for reorganization under any
provisions of the Bankruptcy Code now or hereafter enacted, or if a proposed
assignee or sublessee has filed a petition for such reorganization, or for
arrangements under any provisions of the Bankruptcy Code now or hereafter
enacted and providing a plan for a debtor to settle, satisfy or extend the time
for the payment of debts.  Tenant shall, upon demand, reimburse Landlord for the
reasonable legal fees and expenses incurred by Landlord in processing any
request to assign this Lease or to sublet all or any portion of the Premises up
to a maximum of $2,500, whether or not Landlord agrees thereto, and if Tenant
shall fail promptly so to reimburse Landlord, the same shall be a default in
Tenant's monetary obligations under this Lease.

 

Without limiting Landlord's discretion to grant or withhold its consent to any
proposed assignment or subletting, if Tenant requests Landlord's consent to
assign this Lease or sublet all or any portion of the Premises, Landlord shall
have the option, exercisable by written notice to Tenant given within twenty-one
(21) days after Landlord's receipt of such request, to terminate this Lease as
of the date specified in such notice for the entire Premises, in the case of an
assignment or subletting of the whole, and for the portion of the Premises, in
the case of a subletting of a portion.  In the event Landlord elects to exercise
the foregoing recapture right, Tenant may, within five (5) days, elect to
rescind its request to such assignment of subletting of the Premises and, if
such rescission is timely exercised, Landlord’s recapture shall be ineffective
and this Lease shall continue in full force and effect, but Tenant may make such
rescission only one (1) time during any twelve (12) month period. In the event
of termination in respect of a portion of the Premises, the portion so
eliminated shall be delivered to Landlord on the date specified free and clear
of all occupants and their effects, broom clean and in good order and condition
in the manner provided in Section 4.2 at the end of the Lease Term and Tenant
shall construct demising walls at Tenant's expense in accordance with
specifications made by Landlord.  To the extent necessary in Landlord's
judgment, Landlord, at its own cost and expense, may have access to and may make
modification to the Premises so as to make such portion delivered to Landlord a
self-contained rental unit with access to common areas, elevators and the
like.  Fixed Rent, Tenant's Share and Tenant's Office Expenses Share and
Tenant's Commercial Expenses Share (as hereinafter defined) shall be adjusted on
a pro rata basis according to the extent of the Premises for which the

8

--------------------------------------------------------------------------------

 

Lease is terminated.  Without limitation of the rights of Landlord hereunder in
respect thereto, if there is any assignment of this Lease by Tenant for
consideration or a subletting of the whole of the Premises by Tenant at a rent
or other consideration which exceeds the rent payable hereunder by Tenant, or if
there is a subletting of a portion of the Premises by Tenant at a rent in excess
of the subleased portion's pro rata share of the rent payable hereunder by
Tenant, then Tenant shall pay to Landlord, as additional rent, forthwith upon
Tenant's receipt of the consideration (or the cash equivalent thereof) therefor,
50% of any such excess. The provisions of this paragraph shall apply to each and
every assignment of the Lease and each and every subletting of all or a portion
of the Premises, whether to a subsidiary or controlling corporation of the
Tenant or any other person, firm or entity, in each case on the terms and
conditions set forth herein.  For the purposes of this Section 5.1, the term
“rent” shall mean all Fixed Rent, additional rent or other payments and/or
consideration payable by one party to another for the use and occupancy of all
or a portion of the Premises.

 

The provisions of this Section 5.1 relating to the necessity of Landlord's prior
consent shall not, however, be applicable to an assignment of this Lease by
Tenant to a subsidiary (for such period of time as the stock of such subsidiary
continues to be owned by Tenant, it being agreed that the subsequent sale or
transfer of the stock of such subsidiary (in any transaction or series of
transactions other than a Financing Transaction) that results in Tenant holding
less than fifty percent (50%) of the capital stock of such subsidiary shall be
treated as if such sale or transfer were, for all purposes, an assignment of
this Lease governed by the provisions of this Section 5.1) or controlling
corporation, provided (and it shall be a condition of the validity of any such
assignment) that such subsidiary or controlling corporation agree directly with
Landlord to be bound by all of the obligations of Tenant hereunder, including,
without limitation, the obligation to pay the rent and other amounts provided
for under this Lease, the covenant to use the Premises only for the purposes
specifically permitted under this Lease and the covenant against further
assignment; but such assignment shall not relieve Tenant herein named of any of
its obligations hereunder, and Tenant shall remain fully liable therefor.  For
purposes of this Lease, if Tenant is a corporation, the sale or transfer of
fifty percent (50%) or more of the stock of Tenant (whether such sale or
transfer occurs at one time or at intervals so that, in the aggregate, over the
term of this Lease, such a transfer shall have occurred) shall be treated as if
such sale or transfer were, for all purposes, an assignment of this Lease and
shall be governed by the provisions of this Section 5.1 unless such
transaction(s) constitute a Finacing Transaction.  To enable Landlord to
determine ownership of Tenant, Tenant agrees to furnish to Landlord, from time
to time and promptly after Landlord's request therefor, an accurate listing of
the holders of its stock and/or the holders of the stock of any
subsidiary/assignee or subsidiary/sublessee as of the date of the execution of
this Lease and/or as of the date of Landlord's request.  Landlord agrees that it
will enter into a non-disclosure agreement mutually acceptable to both Landlord
and Tenant before obtaining any of Tenant’s confidential information hereunder.

 

9

--------------------------------------------------------------------------------

 

ARTICLE VI

 

DELIVERY OF PREMISES AND

RESPONSIBILITY FOR REPAIRS AND

CONDITION OF PREMISES

 

6.1

DELIVERY OF POSSESSION OF PREMISES.  The Premises shall be conclusively deemed
delivered to Tenant as soon as the initial work to be done by Landlord as set
forth on the plan annexed hereto as Exhibit C hereto (“Landlord’s Work”) has
been substantially completed by Landlord in the Premises or would have been so
completed except for Tenant Delays, as hereinafter specified, and the elevator,
plumbing, air conditioning and electric facilities are initially substantially
available to Tenant in accordance with the obligations assumed by Landlord
hereunder. For purposes of the foregoing, the Landlord’s work will be deemed
“substantially complete” only when (i) Landlord’s architect certifies that
Landlord’s Work has been completed in accordance with the specifications agreed
to by the Landlord and Tenant (other than Punch List Items (as defined below),
and (ii) the approval required for occupancy of the Premises shall be granted by
the applicable authority of the City of Boston.  Such facilities shall not be
deemed to be unavailable if only minor or insubstantial details of construction,
decoration or mechanical adjustments remain to be done or if such facilities are
temporarily reduced or their availability temporarily delayed as a reasonable
and necessary incident in connection with the opening of the Building.  The
Premises shall not be deemed to be unready for Tenant's occupancy or incomplete
if only minor or insubstantial details of construction, decoration or mechanical
adjustments (the “Punch List Items”) remain to be done in the Premises or any
part thereof.  If any delay in the availability of the Premises for occupancy is

 

 

(i)

due to special work (beyond that of the type, quality and quantity specified in
Exhibit C), changes, alterations or additions required or made by Tenant in the
layout or finish of the Premises or any part thereof;

 

 

(ii)

caused in whole or in part by Tenant through the delay of Tenant in submitting
any plans and/or specifications, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise; or

 

 

(iii)

caused in whole or in part by other delays and/or defaults on the part of Tenant
or its contractors (the matters in these subsections i, ii and iii being
sometimes referred to as “Tenant Delays”)

 

then the Rent Commencement Date be deemed to occur on the date the Premises
would have been ready except for Tenant Delays; provided however, Landlord shall
still be responsible for the substantial completion of the Landlord’s Work.  

 

10

--------------------------------------------------------------------------------

 

If as hereinabove provided the Premises are so deemed ready for Tenant's
occupancy prior to the time they are actually ready for Tenant's occupancy,
Tenant shall not (except with Landlord's consent) be entitled to take possession
of the Premises for use as set forth herein until the Premises are in fact
actually ready for such occupancy, notwithstanding the fact because the Premises
shall have as above stated been deemed ready for such occupancy that the term
hereof shall on that account have commenced.  

 

Any of Landlord's work in the Premises not fully completed on the commencement
date of the term hereof shall thereafter be so completed with reasonable
diligence by Landlord.

 

6.2.

INFORMATION.  The Landlord’s Work as described in Exhibit C consists among other
things of certain painting and carpeting and it will be necessary for Tenant to
supply Landlord with information and approval including the selection of
carpeting and paint colors, so that Landlord may timely perform Landlord’s
Work.  Tenant shall respond to any request by Landlord for information and
approvals within five (5) days.

 

6.3.

PREPARATION OF PREMISES.

 

(a) By Landlord.  Except as may be otherwise approved in writing by the
Landlord, all work necessary to prepare the Premises for Tenant's occupancy,
including work to be performed at Tenant's expense, shall be performed by
contractors employed by and paid by Landlord and shall be conducted in
compliance with all applicable laws, rules, regulations and codes.

 

(b) All of the Landlord’s Work shall be done at Landlord’s sole cost and
expense, except that on the Commencement Date Tenant shall pay to Landlord
$40,000.00 to reimburse Landlord for certain of such costs.

 

(c) If any work including but not by way of limitation, installation of building
equipment by the manufacturer or distributor thereof, shall be performed by
contractors not employed by Landlord, Tenant shall take all reasonable measures
to the end that such contractor shall cooperate in all ways with Landlord's
contractors to avoid any delay to the work being performed by Landlord's
contractors in the Premises or elsewhere in the Building or conflict in any
other way with the performance of such work.

 

(d) All materials and workmanship to be furnished and installed by Landlord
shall be in accordance with the building standard as detailed and defined in
Exhibit C.  Tenant shall bear all other costs of preparing the Premises for its
occupancy in accordance with the Plans including without limitation, the cost of
substitutes for, or quantities in excess of, any items specified in Exhibit C,
and such cost in the case of work performed by Landlord on behalf of Tenant, at
Tenant's expense, shall be increased by 10% for Landlord's overhead.

 

11

--------------------------------------------------------------------------------

 

(e) Any actual additional cost to Landlord in connection with the completion of
the Premises in accordance with the terms of this Lease (including Exhibit C)
resulting from Tenant Delays shall be promptly paid by Tenant to Landlord.  For
the purposes of the next preceding sentence, the term “additional cost to
Landlord” shall mean the cost over and above such cost as would have been the
aggregate cost to Landlord of completing the Premises in accordance with the
terms of this Lease and Exhibit C had there been no Tenant Delays, as such cost
is determined by Landlord's architect.  Nothing contained in this provision
shall limit or qualify or prejudice any other covenants, agreements, terms,
provisions and conditions contained in this Lease.

 

(f) With Landlord's prior written consent, Tenant shall have the right to enter
the Premises prior to the Commencement Date, without payment of rent, to perform
such work or decoration as to be performed by, or under the direction or control
of, Tenant.  Such right of entry shall be deemed a license from Landlord to
Tenant and any entry thereunder shall be at the risk of Tenant.

 

(g) Tenant shall be conclusively deemed to have agreed that Landlord has
performed all of its obligations under this Article VI unless not later than the
end of the second calendar month next beginning after the Commencement Date,
Tenant shall give Landlord written notice specifying the respects in which
Landlord has not performed any such obligation.

 

6.4

REPAIRS TO BE MADE BY LANDLORD.  Except as otherwise provided in this Lease and
to the extent the obligation to maintain the same is the responsibility of the
Landlord under the Condominium Documents, Landlord agrees to keep in good order,
condition and repair the common areas of the commercial portions of the Building
(including, but not limited to, the base Building systems), insofar as any of
the foregoing affects the Premises and any damage cause by Landlord’s negligence
or willful misconduct subject to the provisions of Section 13.19.  Landlord
shall in no event be responsible to Tenant for the condition of glass in and
about the Premises or for the doors leading to the Premises, or for any
condition in the Premises or the Building caused by any act or neglect of Tenant
or any contractor, agent, employee or invitee of Tenant, or anyone claiming by,
through or under Tenant, or for any condition of the Building which is not the
responsibility of the Landlord under the Condominium Documents.  Landlord shall
not be responsible to make any improvements or repairs to the Building or the
Premises other than as expressed in this Section 6.4 unless otherwise expressly
provided in this Lease.

 

Landlord shall never be liable for any failure to make repairs which, under the
provisions of this Section 6.4 or elsewhere in this Lease, Landlord has
undertaken to make unless: (a) Tenant has given notice to Landlord of the need
to make such repairs as a result of a condition in the Building or in the
Premises requiring any repair for which Landlord is responsible; and (b)
Landlord has failed to commence to make such repairs within a reasonable time
after receipt of such notice if any repairs are, in fact, necessary.

 

12

--------------------------------------------------------------------------------

 

6.5

TENANT'S AGREEMENT.  Tenant agrees that Tenant will keep neat and clean and
maintain in good order, condition and repair, the Premises and every part
thereof throughout the Lease Term, excepting only those repairs for which
Landlord is responsible under the terms of this Lease and damage by fire or
other casualty or as a consequence of the exercise of the power of eminent
domain, and shall surrender the Premises at the end of the term, in such
condition.  Without limitation, Tenant shall maintain and use the Premises in
accordance with all applicable laws, ordinances, governmental rules and
regulations, directions and orders of officers of governmental agencies having
jurisdiction and in accordance with the requirements of Landlord's and/or
Tenant's insurers, and shall, at Tenant's own expense, obtain and maintain in
effect all permits, licenses and the like required by applicable law.  Tenant
shall not permit or commit any waste, and Tenant shall be responsible for the
cost of repairs which may be made necessary by reason of damage to any areas in
the Building, including the Premises, by Tenant, Tenant's contractors or
Tenant's agents, employees or invitees, or anyone claiming by, through or under
Tenant. Landlord may replace as needed any bulbs and ballasts in the Premises
during the Lease Term at Tenant's cost and expense, or Landlord may require
Tenant to replace the same, at Tenant's cost and expense.

 

If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant's stock or business by reason
thereof.  If Landlord makes or causes such repairs to be made, Tenant agrees
that Tenant will forthwith, on demand, pay to Landlord the cost thereof, and if
Tenant shall default in such payment, Landlord shall have the remedies provided
for the nonpayment of rent or other charges payable hereunder.

 

6.6

FLOOR LOAD - HEAVY MACHINERY.  Tenant shall not place a load upon any floor in
the Premises exceeding the lesser of (a) the  floor load per square foot of area
which such floor was designed to carry as certified by Landlord's architect and
(b) the floor load per square foot of area which is allowed by law.  Landlord
reserves the right to prescribe the weight and position of all business machines
and mechanical equipment, including scales, which shall be placed so as to
distribute the weight.  Business machines and mechanical equipment shall be
placed and maintained by Tenant at Tenant's expense in settings sufficient, in
Landlord's judgment, to absorb and prevent vibration, noise and
annoyance.  Tenant shall not move any safe, heavy machinery, heavy equipment,
freight, bulky matter or fixtures into or out of the Building without Landlord's
prior consent.

 

If such safe, machinery, equipment, freight, bulky matter or fixtures requires
special handling, Tenant agrees to employ only persons holding a Master Rigger's
License to do said work, and that all work in connection therewith shall comply
with applicable laws and regulations.  Any such moving shall be at the sole risk
and hazard of Tenant and Tenant will exonerate, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving.  Tenant shall schedule such moving at
such times as Landlord shall require for the convenience of the normal
operations of the Building.

 

13

--------------------------------------------------------------------------------

 

ARTICLE VII

 

SERVICES TO BE FURNISHED BY LANDLORD AND UTILITY

CHARGES

 

7.1

LANDLORD'S SERVICES.  Landlord covenants during the Lease Term during Normal
Building Operating Hours:

 

(1) to provide heating and air-conditioning in the Premises during the normal
heating and air-conditioning seasons;

 

(2) to furnish cold water for ordinary toilet, lavatory and drinking
purposes.  If Tenant requires water for any other purpose, including without
limitation, in connection with the business conducted in the Premises, Tenant
shall pay the Landlord a fair and equitable charge therefor determined by
Landlord to reimburse Landlord for the cost of such water and related sewer use
charge (including a charge to reimburse Landlord for the cost of metering
Tenant's usage);

 

(3) to furnish non-exclusive passenger elevator service;

 

(4) to provide non-exclusive freight elevator service, subject to scheduling by
Landlord;

 

(5) to furnish, through Landlord's employees or independent contractors, the
cleaning services listed in Exhibit D, if any; and

 

(6) to furnish, through Landlord's employees or independent contractors,
additional Building operation services (additional in terms of quality and/or
quantity to those otherwise required to be provided to Tenant hereunder) upon
reasonable advance request of Tenant at rates from time to time established by
Landlord (currently $45 per hour, but subject to change) to be paid by Tenant
provided the same may be reasonably and conveniently provided by
Landlord.  Tenant hereby agrees to pay to Landlord the cost of such services as
additional rent upon demand by Landlord.

 

7.2

PAYMENT OF UTILITY CHARGES.  With respect to electricity for lighting and
equipment in the Premises, if the same is separately metered, beginning on the
Commencement Date, Tenant agrees to pay all bills therefor promptly to the
utility company furnishing the same and, if requested by Landlord, provide
Landlord with evidence of such payment.  If such utility company shall have a
lien on the  Premises for nonpayment of such charges and Tenant shall fail at
any time to make payment of same, without limitation of Landlord's rights on
account of such failure, Tenant shall thereafter, if requested by Landlord, pay
to Landlord, when monthly Fixed Rent is next due and thereafter on Landlord's
demand, an amount reasonably estimated by Landlord to be sufficient to discharge
any such lien in the event of a further failure of Tenant to pay any

14

--------------------------------------------------------------------------------

 

such electric charges when due. Landlord shall hold the amounts from
time-to-time deposited under this Section 7.2 as security for payment of such
electric charges and may, without limitation of remedies on account of Tenant's
failure to make any subsequent payment of electric charges, use such amounts for
such payments.  Such amount or such portion thereof as shall be unexpended at
the expiration of this Lease shall, upon full performance of all Tenant's
obligations hereunder, be repaid to Tenant without interest.

 

If the Premises are not separately metered, Tenant shall pay to Landlord, within
ten (10) days after Landlord's statement therefor is delivered to Tenant (which
shall include reasonable documentation of how such amount was calculated),
Tenant's pro rata share (as determined by Landlord) of electric charges for the
period in question in respect of such areas of the Building which include the
Premises.  Landlord reserves the right to require Tenant to install, at Tenant's
cost and expense, a separate electric meter for the Premises in the event
Landlord determines that Tenant's use of electricity exceeds, on a per square
foot basis, the use of electricity by other occupants of the area involved.

 

7.3.

ENERGY CONSERVATION.  Notwithstanding anything to the contrary in this ARTICLE
VII or elsewhere in this Lease, Landlord shall have the right to institute such
policies, programs and measures as may be necessary or desirable, in Landlord's
discretion, for the conservation and/or preservation of energy or energy related
services, or as may be required to comply with any applicable codes, rules and
regulations, whether mandatory or voluntary.

 

ARTICLE VIII

 

REAL ESTATE TAXES AND OTHER EXPENSES

 

8.1

TENANT'S SHARE OF REAL ESTATE TAXES.

 

(a) For the purposes of this Section:  

 

 

(i)

The term “Tax Period” shall mean the period during which Taxes (as hereinafter
defined) are required to be paid under applicable law. Thus, under the law
presently in effect in the Commonwealth of Massachusetts, Tax Period means the
period from July 1 of a calendar year to June 30 of the subsequent calendar
year.  Suitable adjustment in the determination of Tenant's obligation under
this Section 8.1 shall be made in the computation for any Tax Period which is
greater than or less than twelve (12) full calendar months.

 

 

(ii)

Reference is made to the fact that a condominium (the “Condominium”) which
includes the Building has been created pursuant to applicable provisions of
Massachusetts law by recording with the Suffolk County Registry of Deeds a
Master Deed.  (Said Master Deed and all other instruments of record with said
Registry of Deeds which create or govern the operation of the Condominium, as
the same may be amended from time to time in accordance with their terms, being
referred to herein as the “Condominium Documents”).  As is set forth in said

15

--------------------------------------------------------------------------------

 

 

Condominium Documents, a portion of the Building and of certain areas
appurtenant thereto are to be devoted to retail, service, office and other
commercial purposes (said portion being referred to as the “Commercial Unit” in
the Condominium Documents, and being so referred to herein).  

 

 

(iii)

The term “Taxes” shall mean all real estate taxes and assessments (which term,
for purposes of this provision, shall include water and sewer use charges),
special or otherwise, levied or assessed upon or with respect to the Commercial
Unit or any part thereof and all ad valorem taxes for any personal property of
Landlord used in connection therewith.  Should the Commonwealth of
Massachusetts, or any political subdivision thereof, or any other governmental
authority having jurisdiction over the Commercial Unit, (1) impose a tax,
assessment, charge or fee, which Landlord shall be required to pay, by way of
substitution for or as a supplement to such real estate taxes and ad valorem
personal property taxes, or (2) impose an income or franchise tax or a tax on
rents in substitution for or as a supplement to a tax levied against the
Commercial Unit or any part thereof and/or the personal property used in
connection with the Commercial Unit or any part thereof, all such taxes,
assessments, fees or charges (hereinafter defined as “in lieu of taxes”) shall
be deemed to constitute Taxes hereunder.  Taxes shall also include, in the year
paid, all fees and costs incurred by Landlord in seeking to obtain a reduction
of, or a limit on the increase in, any Taxes, regardless of whether any
reduction or limitation is obtained.  Except as hereinabove provided with regard
to “in lieu of taxes”, Taxes shall not include any inheritance, estate,
succession, transfer, gift, franchise, net income or capital stock tax.

 

(b) Beginning on the Rent Commencement Date, in the event that the Taxes imposed
with respect to the Commercial Unit shall be greater during any Tax Period than
the Base Tax Amount:

 

 

(i)

Tenant shall pay to Landlord, as additional rent, Tenant's Share of the amount
by which the Taxes imposed with respect to the Commercial Unit for such Tax
Period exceed the Base Tax Amount, apportioned for any fraction of a Tax Period
contained within the Term, and

 

 

(ii)

Landlord shall submit to Tenant a statement setting forth the amount of such
additional rent, and within ten (10) days after the delivery of such statement
(whether or not such statement shall be timely), Tenant shall pay to Landlord
the payment required under subparagraph (i) above.  So long as Taxes shall be
payable in installments under applicable law, Landlord may submit such
statements to Tenant in similar installments.  The failure by Landlord to send
any statement required by this subparagraph shall not be deemed to be a waiver
of Landlord’s right to send such statement.

 

(c) Tenant's payment in respect of increases in Taxes shall be equitably
adjusted for and with respect to any portion of the Term which does not include
an entire Tax Period.

16

--------------------------------------------------------------------------------

 

 

(d) If Tenant is obligated to pay any additional rent as aforesaid with respect
to any Tax Period or fraction thereof during the Term, then Tenant shall pay, as
additional rent, on the first day of each month of the next ensuing Tax Period,
estimated monthly tax escalation payments in an amount from time to time
estimated by Landlord to be sufficient to provide Landlord, in the aggregate, a
sum equal to Tenant's Share of the Taxes in excess of the Base Tax Amount, ten
(10) days, at least, before the day on which payments on account of Taxes by
Landlord would become delinquent.  Estimated monthly tax escalation payments for
each ensuing Tax Period shall be made retroactively to the first day of the Tax
Period in question.  Following the close of each Tax Period for and with respect
to which Tenant is obligated to pay any additional rent as aforesaid, Landlord
shall submit the statement set forth in paragraph (b)(ii) of this Section 8.1
and in the event the total of the estimated monthly tax escalation payments
theretofore made by Tenant to Landlord for such Tax Period does not equal
Tenant's Share of the Taxes in excess of the Base Tax Amount for such Tax
Period, Tenant shall pay any deficiency to Landlord as shown by such statement
within ten (10) days after the delivery of such statement (whether or not such
statement shall be timely).  If the total of the estimated monthly tax
escalation payments paid by Tenant during such Tax Period exceed the actual
amount of Tenant's Share of the Taxes in excess of the Base Tax Amount for said
Tax Period, Landlord shall credit the amount of such overpayment against
subsequent obligations of Tenant for additional rent under this Lease (or refund
such overpayment if the Term has ended and Tenant has no further obligations to
Landlord under the Lease).

 

(e) When the applicable tax bill is not available prior to the end of the Term,
then a tentative computation shall be made by Landlord on the basis of the Taxes
for the next prior Tax Period, with a final adjustment to be made between
Landlord and Tenant promptly after Landlord shall have received the applicable
tax bill.

 

(f) Payments by Tenant to Landlord on account of Taxes shall not be considered
as being held in trust, in escrow or the like, by Landlord; it being the express
intent of Landlord and Tenant that Tenant shall in no event be entitled to
receive interest upon, or any payments on account of earnings or profits derived
from, such payments by Tenant to Landlord.  Landlord shall have the same rights
and remedies for the non-payment by Tenant of any amounts due on account of such
Taxes as Landlord has hereunder for the failure of Tenant to pay the Fixed Rent.

 

(g) It is understood that the foregoing provisions of this Section 8.1 are
predicated upon the inclusion of the Premises as part of a single Commercial
Unit within the Condominium and with the continued existence of the
Condominium.  If at any time during the Lease Term the Building and Lot are not
taxed on a Condominium basis, then during such time for the purposes of this
Section 8.1 “Taxes” shall mean the product of (i) such taxes, assessments,
payments, charges, fees and costs of the type described in subsection (a) of
this Section 8.1 assessed against the Building and Lot and the personal property
of Landlord therein

17

--------------------------------------------------------------------------------

 

multiplied by (ii) the percentage interest of the Commercial Unit in the
Condominium as set forth in the Condominium Documents.  Should the Commercial
Unit be divided into more than one condominium unit within the Condominium then
the Base Tax Amount and the Tenant's Share shall be adjusted to take into
account such division as reflected by the applicable percentage interest in the
Condominium of the unit in which the Premises are located and the proportionate
area of the Premises in such unit, and the Tenant shall pay its share of the
increase in Taxes in respect of the unit in which the Premises are located over
and above the Base Tax Amount as determined for such unit.

 

8.2

TENANT'S SHARE OF OPERATING EXPENSES.

 

(a) For the purposes of this Section:

 

 

(i)

The term “Operating Year” shall mean each successive fiscal year (as adopted by
Landlord) in which any part of the Term of this Lease shall fall.

 

 

(ii)

The term “Commercial Operating Expenses” shall mean (i) all expenses, costs and
disbursements of every kind and nature, paid or incurred by Landlord in
operating, insuring, promoting, owning, managing, leasing, repairing and
maintaining the Commercial Unit and its appurtenances, and (ii) the charges,
expenses and assessments (regular or special) payable by the Commercial Unit
owner under the Condominium Documents and/or as may be otherwise assessed with
respect to the Commercial Unit by the Condominium Trustees in accordance with
the provisions of the Condominium Documents (including any working capital and
other reserves); including, but without limitation:  premiums for fire,
casualty, liability and such other insurance as Landlord may from time to time
maintain; security expenses; compensation and all fringe benefits, workmen's
compensation insurance premiums and payroll taxes paid by Landlord to, for or
with respect to all persons engaged in operating, maintaining, managing or
cleaning; fuel costs; steam, water, sewer, electric, gas, telephone, and other
utility charges not otherwise billed to tenants by Landlord or the utility;
expenses incurred in connection with the central plant furnishing heating,
ventilating and air conditioning to the Commercial Unit (and to the Building
where and to the extent the expenses of the Building are otherwise allocable to
the Commercial Unit); costs of lighting, ventilating, (including maintaining and
repairing ventilating fans and fan rooms); costs of repairing and maintaining
fire protection systems; costs of building and cleaning supplies and equipment
(including rental); cost of maintenance, cleaning and repairs; cost of snow
plowing or removal, or both, and care of interior and exterior landscaping; the
so-called supplemental payment for the maintenance and improvement of the Boston
Public Garden required to be made by the Landlord in accordance with the
provisions of the Condominium Documents and/or the Land Disposition Agreement;
payments to independent contractors under contracts for cleaning, operating,
management, maintenance and/or repair (which payments may be to affiliates of
Landlord); all other expenses paid in connection with cleaning, operating,
management,

18

--------------------------------------------------------------------------------

 

 

maintenance and repair, including reasonable reserves for the replacement of
capital improvements and equipment contained in and/or used in connection with
operations; costs of any capital improvements completed after the original
construction of the Building as reasonably amortized by Landlord, together with
a reasonable interest factor thereon to the extent the cost of the particular
capital improvement exceeds the amount of the unused reserve, if any, for the
replacement thereof previously included in Commercial Operating Expenses and
insurance proceeds, if any, received by Landlord on account of damage to the
particular capital improvement.  Commercial Operating Expenses shall not,
however, include the following:

 

A. Costs of alterations of any tenant's premises for a particular tenant and not
for the benefit of the office portions of the Commercial Unit or any group of
tenants therein and services provided exclusively to and for the benefit of the
non-office portions of the Commercial Unit as determined by Landlord;

 

B. Principal or interest payments on loans secured by mortgages or trust deeds
on the Commercial Unit and/or on the Building and/or Lot;

 

C. Any portion of such common expenses incurred in the maintenance and operation
of the below-grade parking garage facilities of the Condominium; and

 

D. Such of the foregoing expenses which are paid or incurred by Landlord (i) for
cleaning and maintaining the premises in the Commercial Unit devoted solely to
office uses, (ii) in furnishing security services exclusively for the benefit of
said office premises, and (iii) in furnishing heating, ventilating and
air-conditioning to and exclusively for the benefit of said office premises,
(however, the expenses, relating to the cooling tower and condenser water system
and other services, systems and equipment serving or for the benefit of both
said office premises and the retail and service portions of the Commercial Unit
shall be included in Commercial Operating Expenses), and (iv) such other
services which are provided exclusively to and for the benefit of the office
portion of the Commercial Unit.  Such expenses being excluded from “Commercial
Operating Expenses” under this subsection D are hereinafter sometimes referred
to as “Office Operating Expenses”.

 

 

(iii)

The term “Tenant's Commercial Expenses Share” shall mean the fraction, the
numerator of which is 8,104 (being the agreed upon gross leaseable floor area of
the Premises), and the denominator of which is the greater of (i) the total
square footage of leased floor area

 

19

--------------------------------------------------------------------------------

 

within the Commercial Unit as of the first day of the calendar year to which the
costs and expenses relate and (ii) ninety-five percent (95%) of the total gross
leaseable floor area within the Commercial Unit as of the first day of such
calendar year to which such costs and expenses relate.  

 

 

(iv)

The term “Tenant's Office Expenses Share” shall mean the fraction, the numerator
of which is 8,104, and the denominator of which is the greater of (x) the total
square footage of leased floor area within the Commercial Unit devoted
exclusively to office purposes as of the first day of the calendar year to which
the cost and expenses relate and (y) 95% of the total leaseable floor area
within the Commercial Unit so devoted exclusively to office purposes as of the
first day of such calendar year to which said costs and expenses relate.

 

 

(v)

There shall be excluded from the denominator of any such fraction in subsections
(iii) and (iv) above one-half (1/2) of the gross leasable floor area of all
space in the Commercial Unit below the first (street floor) level.

 

If less than 95% of the Commercial Unit's rentable area shall have been occupied
by tenant(s) at any time during any Operating Year, Commercial Operating
Expenses and Office Operating Expenses (to the extent applicable) shall be
determined for such Operating Year to be an amount equal to the like expense
which would normally be expected to be incurred had such occupancy been 95%
throughout such Operating Year.

 

(b) After the expiration of each Operating Year, Landlord shall furnish Tenant
with a statement setting forth the Tenant's Commercial Expenses Share of the
Commercial Operating Expenses for such Operating Year and the Tenant's Office
Expenses Share of the Office Operating Expenses for such year.  Such statement
shall be accompanied by a computation of the amount, if any, of the additional
rent payable to Landlord pursuant to this Section.

 

(c) In the event the total of (i) the Tenant's Commercial Expenses Share of the
Commercial Operating Expenses during any Operating Year and (ii) the Tenant's
Office Expenses Share of the Office Operating Expenses for such year shall
exceed the Base Premises Operating Expenses, then beginning on the Rent
Commencement Date, Tenant shall pay to Landlord, as additional rent, an amount
equal to such excess.

 

(d) Said additional rent shall, with respect to the Operating Years in which the
Rent Commencement Date and end of the Term of this Lease fall, be adjusted to
that proportion thereof as the portion of the Term of this Lease falling within
such Operating Year bears to the full Operating Year.  If Landlord shall change
its fiscal year, appropriate adjustment shall be made for any Operating Year
less than twelve months which may result.

 

20

--------------------------------------------------------------------------------

 

(e) Any additional rent payable by Tenant under this Section 8.2 shall be paid
within ten (10) days after Landlord has furnished Tenant with the statement
described above in paragraph (b) of this Section 8.2.

 

(f) If with respect to any Operating Year or fraction thereof during the Term,
Tenant is obligated to pay any additional rent in respect of increases in such
operating expenses as aforesaid, then Tenant shall pay, as additional rent, on
the first day of each month of the next ensuing Operating Year, estimated
monthly operating escalation payments in an amount from time to time estimated
by Landlord to be sufficient to cover, in the aggregate, a sum equal to the
excess of (i) the total of (x) Tenant's Commercial Expenses Share of the
Commercial Operating Expenses and (y) Tenant's Office Expenses Share of the
Office Operating Expenses over (ii) the Base Premises Operating Expenses for the
next ensuing Operating Year.  Estimated monthly operating escalation payments
for each ensuing Operating Year shall be made retroactively to the first day of
the Operating Year in question.  If the estimated monthly operating escalation
payments theretofore made for such Operating Year by Tenant are greater than the
amount due as additional rent in respect thereof according to the statement
furnished Tenant by Landlord pursuant to paragraph (b) of this Section 8.2,
Landlord shall credit the amount of such overpayment against subsequent
obligations of Tenant for additional rent under this Lease (or refund such
overpayment if the Term has ended and Tenant has no further obligation to
Landlord under the Lease); but if such amount due as such additional rent for
said Operating Year is greater than the estimated monthly operating escalation
payments theretofore made on account of such period, Tenant shall make suitable
payment to Landlord within the time set forth in paragraph (e) of this Section
8.2.

 

(g) Tenant acknowledges that if Landlord is not furnishing any particular work
or service, the cost of which, if performed by Landlord, would be included in
either Commercial or Office Operating Expenses, to any tenant who has undertaken
to perform such work or service in lieu of the performance thereof by Landlord,
such operating expenses shall be deemed for purposes of determining such
operating expenses under this Section to be increased by an amount equal to the
additional operating expenses which would reasonably have been incurred during
such period by Landlord if it had at its own expense furnished such work or
service to such tenant.

 

(h) Anything in this lease to the contrary notwithstanding, it is expressly
understood and agreed that the designation or use by Landlord from time to time
of portions of the Commercial Unit as common areas shall not restrict the
Landlord's use of such areas for improvements, structures and/or for retail,
office or such other purposes as the Landlord shall determine, the Landlord
hereby reserving the unrestricted right to build, add to, subtract from, lease,
license, relocate and/or otherwise use (temporarily and/or permanently), any
improvements, kiosks or other structures, parking areas, sidewalks or other such
common areas of facilities anywhere upon or within the Commercial Unit for

21

--------------------------------------------------------------------------------

 

office, retail, or such other purposes as the Landlord shall determine.  Nothing
herein shall limit the right of the Landlord to change the use to which any part
of the Commercial Unit or any other portions of the Building will be used from
the purposes specified herein or as originally specified in the Condominium
Documents.

(i) Upon at least thirty (30) days’ advance notice and during normal business
hours, Tenant shall have the right to audit Landlord’s books and records
regarding the calculation of Operating Expenses and Taxes and the allocation of
Tenant’s share of same.  Tenant shall be able to hire an independent auditor to
conduct such audit (provided the compensation of such auditor shall not be on a
contingency basis).  Tenant shall only audit each calendar year once.  Tenant
shall maintain the confidentiality of any information obtained as the result of
such audit.

 

ARTICLE IX

 

INDEMNITY AND PUBLIC LIABILITY INSURANCE

 

9.1

TENANT'S INDEMNITY.  To the maximum extent this agreement may be made effective
according to law, and exepting claims resulting from Landlord’s negligence or
willful misconduct, Tenant agrees to indemnify and save harmless Landlord from
and against all claims of whatever nature arising from any act, omission or
negligence of Tenant, or Tenant's contractors, licensees, invitees, agents,
servants or employees, or arising from any accident, injury or damage whatsoever
caused to any person, or to the property of any person, occurring after the
commencement of construction work by Tenant, and until the end of the Lease Term
and thereafter, so long as Tenant is in occupancy of any part of the Premises,
within  the Premises, or arising from any accident, injury or damage occurring
outside of the Premises, where such accident, damage or injury results or is
claimed to have resulted from an act or omission on the part of Tenant or
Tenant's agents, employees, independent contractors or invitees.

 

This indemnity and hold harmless agreement shall include indemnity against all
costs, expenses and liabilities incurred in or in connection with any such claim
or proceeding brought thereon, and the defense thereof.

 

9.2

PUBLIC LIABILITY INSURANCE.  Tenant agrees to maintain in full force and effect
from the date on which Tenant first enters the Premises for any reason,
throughout the Lease Term, and thereafter so long as Tenant is in occupancy of
any part of the Premises, a policy of Commercial General Liability insurance in
accordance with the broadest form of such coverage as is available from time to
time in the jurisdiction in which the Premises are located.  The minimum limits
of liability of such insurance shall be $3 million per occurrence, Bodily Injury
Liability (including death), and $1,000,000 per occurrence, Property Damage
Liability, or shall be for such higher limits, if directed by Landlord, as are
customarily carried in that area in which the Building is located upon first
class office buildings.  Such insurance shall be on an occurrence form and
non-contributory.

22

--------------------------------------------------------------------------------

 

 

The policy shall also include, but shall not be limited to, the following
extensions of coverage:

 

 

(i)

Contractual Liability, covering Tenant's liability assumed under this Lease;

 

 

(ii)

Personal Injury Liability in the amount of $3 million annual aggregate,
expressly deleting the exclusion relating to contractual assumptions of
liability;

 

 

(iii)

Civil Assault and Battery coverage.

 

Tenant further agrees to maintain a Workers' Compensation and Employers'
Liability Insurance policy.  The limit of liability as respects Employers'
Liability coverage shall be no less than $100,000 per accident.

 

Except for Workers' Compensation and Employers' Liability coverage, Tenant
agrees that Landlord (and such other persons as are in privity of estate with
Landlord as may be set out in notice from time to time) are named as additional
insureds.  Further, all policies shall be noncancellable with respect to
Landlord and Landlord's said designees without 30 days' prior written notice to
Landlord.  A duplicate original or a Certificate of Insurance evidencing the
above agreements shall be delivered to Landlord upon the execution of this
Lease.

 

9.3

TENANT'S RISK.  To the maximum extent this agreement may be made effective
according to law, Tenant agrees to use and occupy the Premises and to use such
other portions of the Building as Tenant is herein given the right to use at
Tenant's own risk; and Landlord shall have no responsibility or liability for
any loss of or damage to fixtures or other personal property of Tenant for any
reason whatsoever.  The provisions of this Section shall be applicable from and
after the execution of this Lease and until the end of the Lease Term, and
during such further period as Tenant may use or be in occupancy of any part of
the Premises or of the Building.

 

9.4

INJURY CAUSED BY THIRD PARTIES.  To the maximum extent this agreement may be
made effective according to law, Tenant agrees that Landlord shall not be
responsible or liable to Tenant, or to those claiming by, through or under
Tenant, for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connecting with the Premises or any part of the Building, or
otherwise or for any loss or damage resulting to Tenant or those claiming by,
through or under Tenant, or its or their property, from the breaking, bursting,
stopping or leaking of electric cables and wires, water, gas, sewer or steam
pipes, and from roof leaks and the like.

 

23

--------------------------------------------------------------------------------

 

ARTICLE X

 

LANDLORD'S ACCESS TO PREMISES

 

10.1

LANDLORD'S RIGHT OF ACCESS.  Landlord shall have the right to enter the Premises
upon reasonable advance notice, except in case of an emergency, at all
reasonable business hours and after normal business hours for the purpose of
inspecting or making repairs to the same, and Landlord shall also have the right
to make access upon reasonable advance notice available at all reasonable hours
to prospective or existing mortgagees or purchasers of any part of the
Building.  Tenant shall have the right to have one of its personnel accompany
any visitors on the Premises.

 

10.2

EXHIBITION OF SPACE TO PROSPECTIVE TENANTS.  For a period of nine (9) months
prior to the expiration of the Lease Term, Landlord may have reasonable access
to the Premises upon reasonable advance written notice, at all reasonable hours
for the purpose of exhibiting the same to prospective tenants, and may post
suitable notice on the Premises advertising the same for rent.  Tenant shall
have the right to have one of its personnel accompany any visitors on the
Premises.

 

ARTICLE XI

 

FIRE, EMINENT DOMAIN, ETC.

 

11.1

DAMAGE.  In case during the term hereof the Premises shall be partially damaged
(as distinguished from “substantially damaged”, as that term is hereinafter
defined) by fire or other casualty, the Landlord shall forthwith proceed to
repair such damage and restore the Premises at its cost (and not at Tenant's
expense), to substantially their condition at the time of such damage, but the
Landlord shall not be responsible for any delay which may result from any cause
beyond the Landlord's reasonable control.  Nothing contained in this Article XI
shall require Landlord to restore any damage to Tenant’s fixtures, furniture,
other personal property or improvements.

 

11.2.

SUBSTANTIAL DAMAGE.  In case during the term hereof the Premises shall be
substantially damaged or destroyed by fire or other casualty, the risk of which
is covered by the Landlord's insurance, this lease shall, except as hereinafter
provided, remain in full force and effect, and the Landlord shall promptly after
such damage and the determination of the net amount of insurance proceeds
available to the Landlord, expend so much as may be necessary of such net amount
to restore, at its cost (and not at Tenant's expense) (consistent, however, with
zoning laws and building codes then in existence), the Premises (and not at
Tenant's expense) to substantially the condition in which such portion of the
Premises was in at the time of such damage, except as hereinafter provided, but
the Landlord shall not be responsible for delay which may result from any cause
beyond the reasonable control of the Landlord.  Should the net amount of
insurance proceeds available to the Landlord be insufficient to cover the cost
of restoring the Premises, in the reasonable estimate of the Landlord, the
Landlord may, but shall have no obligation to, supply the amount of such
insufficiency and restore the Premises with all reasonable diligence or the
Landlord may terminate this lease by giving notice to

24

--------------------------------------------------------------------------------

 

the Tenant not later than a reasonable time after the Landlord has determined
the estimated net amount of insurance proceeds available to the Landlord and the
estimated cost of such restoration.  In case of substantial damage or
destruction, as a result of a risk which is not covered by the Landlord's
insurance, the Landlord shall likewise be obligated to rebuild the Premises, all
as aforesaid, unless the Landlord, within a reasonable time after the occurrence
of such event, gives written notice to the Tenant of the Landlord's election to
terminate this lease.

 

However, if the Premises shall be substantially damaged or destroyed by fire,
windstorm, or otherwise within the last year of the term of this Lease or if the
Premises cannot be restored for occupancy by Tenant within 270 days following
the date of such casualty, either party shall have the right to terminate this
lease, provided that notice thereof is given to the other party not later than
sixty (60) days after such damage or destruction.  If said right of termination
is exercised, this lease and the term hereof shall cease and come to an end as
of the date of said damage or destruction.

 

Unless this lease is terminated as provided in this Section 11.2, or in Section
11.4, if the Premises shall be damaged or destroyed by fire or other casualty,
then the Tenant shall (i) repair and restore all portions of the Premises not
required to be restored by the Landlord pursuant to this Article XI to
substantially the condition which such portions of the Premises were in at the
time of such casualty, (ii) equip the Premises with trade fixtures and all
personal property necessary or proper for the operation of the Tenant's
business, and (iii) open for business in the Premises -- as soon thereafter as
possible.

 

11.3.

RENT ABATEMENT.  In the event that the provisions of Section 11.1 or Section
11.2 of this Article XVI shall become applicable, the Fixed Rent shall be abated
or reduced proportionately during any period in which, by reason of such damage
or destruction, there is substantial interference with the operation of the
business of the Tenant in the Premises, having regard to the extent to which the
Tenant may be required to discontinue its business in the Premises, and such
abatement or reduction shall continue for the period commencing with such
destruction or damage and ending with the completion by the Landlord of such
work of repair and/or reconstruction as the Landlord is obligated to do.  In the
event of termination of this lease pursuant to this Article XI, this lease and
the term hereof shall cease and come to an end as of the date of such damage or
destruction.

 

11.4.

DAMAGE TO COMMERCIAL UNIT.  If, however, the Commercial Unit shall be
substantially damaged or destroyed by fire or casualty, irrespective of whether
or not the Premises are damaged or destroyed, the Landlord shall promptly
restore or cause to be restored, to the extent originally constructed by the
Landlord (consistent, however, with zoning laws and building codes then in
existence), the Commercial Unit to substantially the condition thereof at the
time of such damage (except that nothing herein shall require the Landlord to
restore any improvements by any tenant or any furniture, fixtures, furnishings
or other personal property of any tenant), unless the Landlord, within a
reasonable time after such loss, gives notice to the Tenant of the Landlord's
election to terminate this lease. If the Landlord shall give such notice, then
anything to this Article XI to the contrary notwithstanding this lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

25

--------------------------------------------------------------------------------

 

 

11.5.

DEFINITION OF SUBSTANTIAL DAMAGE.  The terms “substantially damaged” and
“substantial damage”, as used in this Article, shall have reference to damage of
such a character as cannot reasonably be expected to be repaired or the Premises
restored within thirty (30) days from the time that such repair or restoration
work would be commenced.

 

11.6.

TAKING.  If the Premises, or such portion thereof as to render the balance (when
reconstructed) unsuitable for the purposes of the Tenant in the reasonable
opinion of the Landlord, shall be taken by condemnation or right of eminent
domain, either party, upon written notice to the other, shall be entitled to
terminate this Lease, provided that such notice is given not later than thirty
(30) days after the Tenant has been deprived of possession.  For the purposes of
this Article, any deed or other transfer of title in lieu of any such taking
shall be treated as such a taking.  Moreover, for the purposes of this Article,
such a taking of the Tenant's entire leasehold interest hereunder in the
Premises (or assignment or termination in lieu thereof) shall be treated as a
taking of the entire Premises, and in such event the Tenant shall be treated as
having been deprived of possession on the effective date thereof. Should any
part of the Premises be so taken or condemned, and should this lease not be
terminated in accordance with the foregoing provision, the Landlord covenants
and agrees within a reasonable time after such taking or condemnation, and the
determination of the Landlord's award therein, to expend so much as may be
necessary of the net amount which may be awarded to the Landlord in such
condemnation proceedings in restoring the Premises to an architectural unit as
nearly like their condition prior to such taking as shall be
practicable.  Should the net amount so awarded to the Landlord be insufficient
to cover the cost of restoring the Premises, as estimated by the Landlord's
architect, the Landlord may, but shall not be obligated to, supply the amount of
such insufficiency and restore the Premises as above provided, with all
reasonable diligence, or terminate this lease.  Where the Tenant has not already
exercised any right of termination accorded to it under the foregoing portion of
this paragraph, the Landlord shall notify the Tenant of the Landlord's election
not later than ninety (90) days after the final determination of the amount of
the award.  Further, if so much of the Commercial Unit shall be so taken that
continued operation of the Commercial Unit as operated prior to the taking would
be uneconomic in the Landlord's judgment or prohibited by zoning or other
applicable law or by or pursuant to applicable provisions of the Condominium
Documents or the Land Disposition Agreement, the Landlord shall have the right
to terminate this lease by giving notice to the Tenant of the Landlord's desire
so to do not later than thirty (30) days after the effective date of such
taking.

 

11.7.

RENT ABATEMENT.  In the event of any such taking of the Premises, the Fixed Rent
or a fair and just proportion thereof, according to the nature and extent of the
damage sustained, shall be suspended or abated.

 

26

--------------------------------------------------------------------------------

 

11.8

AWARD.  Landlord shall have and hereby reserves and accepts, and Tenant hereby
grants and assigns to Landlord, all rights to recover for damages to the
Building and the Lot and any part thereof (but not for any of Tenant’s
furniture, fixture, equipment or improvements to the Premises), and the
leasehold interest hereby created, and to compensation accrued or hereafter to
accrue by reason of such taking, damage or destruction, as aforesaid, and by way
of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign to Landlord all rights to such damages or
compensation.  Nothing contained herein shall be construed to prevent Tenant
from prosecuting in any condemnation proceedings a claim for the value of any
Tenant's usual trade fixtures installed in the Premises by Tenant at Tenant's
expense and for relocation expenses, provided that such action shall not affect
the amount of compensation otherwise recoverable by Landlord from the taking
authority.

 

ARTICLE XII

 

LANDLORD'S REMEDIES

 

12.1

EVENTS OF DEFAULT.  Any one of the following shall be deemed to be an “Event of
Default”:

 

A. Failure on the part of Tenant to pay Fixed Rent, additional rent or other
charges for which provision is made herein on or before the date on which the
same become due and payable and such failure continues for three (3) days after
Landlord has sent to Tenant notice of such default.

 

However, if:  (i) Landlord shall have sent to Tenant a notice of such default,
even though the same shall have been cured and this Lease not terminated; and
(ii) during the twelve (12) month period in which said notice of default has
been sent by Landlord to Tenant, Tenant thereafter shall default in any monetary
payment - the same shall be deemed to be an Event of Default upon Landlord
giving Tenant written notice thereof, without the five (5) day grace period set
forth above.

 

B. With respect to a non-monetary default under this Lease, failure of Tenant to
cure the same within thirty (30) days following notice from Landlord to Tenant
of such default.  Notwithstanding the thirty (30) day cure period provided in
the preceding sentence, Tenant shall be obligated to commence forthwith and to
complete as soon as possible the curing of such default; and if Tenant fails so
to do, the same shall be deemed to be an Event of Default.

 

27

--------------------------------------------------------------------------------

 

However, if:  (i) Landlord shall have sent to Tenant a notice of such default,
even though the same shall have been cured and this Lease not terminated; and
(ii) during the twelve (12) month period in which said notice of default has
been sent by Landlord to Tenant, Tenant thereafter shall default in any
non-monetary matter - the same shall be deemed to be an Event of Default upon
Landlord giving the Tenant written notice thereof, and Tenant shall have no
grace period within which to cure the same.

 

C. The commencement of any of the following proceedings, with such proceeding
not being dismissed within sixty (60) days after it has begun:  (i) the estate
hereby created being taken on execution or by other process of law; (ii) Tenant
being judicially declared bankrupt or insolvent according to law; (iii) an
assignment being made of the property of Tenant for the benefit of creditors;
(iv) a receiver, guardian, conservator, trustee in involuntary bankruptcy or
other similar officer being appointed to take charge of all or any substantial
part of Tenant's property by a court of competent jurisdiction; or (v) a
petition being filed for the reorganization of Tenant under any provisions of
the Bankruptcy Code now or hereafter enacted.

 

D. Tenant filing a petition for reorganization or for rearrangements under any
provisions of the Bankruptcy Code now or hereafter enacted, and providing a plan
for a debtor to settle, satisfy or to extend the time for the payment of debts.

 

E. Execution by Tenant of an instrument purporting to assign Tenant's interest
under this Lease or sublet the whole or a portion of the Premises to a third
party without Tenant having first obtained Landlord's prior express consent to
said assignment or subletting.

 

F. The Tenant vacating or abandoning the Premises.

 

12.2

REMEDIES.  Should any Event of Default occur then, notwithstanding any license
of any former breach of covenant or waiver of the benefit hereof or consent in a
former instance, Landlord lawfully may, in addition to any remedies otherwise
available to Landlord, immediately or at any time thereafter, and without demand
or notice, enter into and upon the Premises or any part thereof in the name of
the whole and repossess the same as of Landlord's former estate, and expel
Tenant and those claiming by, through or under it and remove its or their
effects (forcibly if necessary) without being deemed guilty of any manner of
trespass, and without prejudice to any remedies which might otherwise be used
for arrears of rent or preceding breach of covenant and/or Landlord may send
notice to Tenant terminating the Term of this Lease; and upon the first to occur
of:  (i) entry as aforesaid; or (ii) the fifth (5th) day following the mailing
of such notice of termination, the Term of this Lease shall terminate, but
Tenant shall remain liable for all damages as provided for herein.

 

28

--------------------------------------------------------------------------------

 

Tenant covenants and agrees, notwithstanding any termination of this Lease as
aforesaid or any entry or re-entry by Landlord, whether by summary proceedings,
termination, or otherwise, to pay and be liable for on the days originally fixed
herein for the payment thereof, amounts equal to the several installments of
Fixed Rent and other charges reserved as they would become due under the terms
of this Lease if this Lease had not been terminated or if Landlord had not
entered or re-entered, as aforesaid, and whether the Premises be relet or remain
vacant, in whole or in part, or for a period less than the remainder of the
Term, or for the whole thereof; but in the event the Premises be relet by
Landlord, Tenant shall be entitled to a credit in the net amount of rent
received by Landlord in reletting, after deduction of all expenses incurred in
reletting the Premises (including, without limitation, remodelling costs,
brokerage fees, and the like), and in collecting the rent in connection
therewith.  It is specifically understood and agreed that Landlord shall be
entitled to take into account in connection with any reletting of the Premises
all relevant factors which would be taken into account by a sophisticated
developer in securing a replacement tenant for the Premises, such as, but not
limited to, the first class quality of the Building and the financial
responsibility of any such replacement tenant and the status of the Building as
a mixed-use building containing residential, retail and office components; and
Tenant hereby waives, to the extent permitted by applicable law, any obligation
Landlord may have to mitigate Tenant's damages.  As an alternative, at the
election of Landlord, Tenant will upon such termination pay to Landlord, as
damages, such a sum as at the time of such termination represents the amount of
the excess, if any, of the then value of the total rent and other benefits which
would have accrued to Landlord under this Lease for the remainder of the Lease
Term if the lease terms had been fully complied with by Tenant over and above
the then cash rental value (in advance) of the Premises for the balance of the
Term.  For purposes of this Article, if Landlord elects to require Tenant to pay
damages in accordance with immediately preceding sentence, the total rent shall
be computed by assuming that Tenant's payments in respect of increases in Taxes
and operating expenses would be, for the balance of the unexpired term, the
amount thereof (if any), respectively, for the immediately preceding Tax Period
or fiscal year, as the case may be, payable by Tenant to Landlord.

 

If this Lease shall be guaranteed on behalf of Tenant, all of the foregoing
provisions of this Article with respect to bankruptcy of Tenant, etc., shall be
deemed to read “Tenant or the guarantor hereof”.

 

In the event of any breach or threatened breach by Tenant of any of the
agreements, terms, covenants or conditions contained in this Lease, Landlord
shall be entitled to enjoin such breach or threatened breach and shall have the
right to invoke any right or remedy allowed at law or in equity or by statute or
otherwise as though reentry, summary proceedings, and other remedies were not
provided for in this Lease.

 

29

--------------------------------------------------------------------------------

 

Each right and remedy of Landlord provided for in this Lease shall be cumulative
and shall be in addition to every other right or remedy provided for in this
Lease not now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Landlord of any one
or more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord of any or all other rights or
remedies provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise.

 

If any payment of rent or any other payment payable hereunder by Tenant to
Landlord shall not be paid when due, the same shall bear interest from the date
when the same was payable until the date paid at the lesser of (a) twelve (12%)
per annum, compounded monthly, or (b) the highest lawful rate of interest which
Landlord may charge to Tenant without violating any applicable law.  Such
interest shall constitute additional rent payable hereunder and be payable upon
demand therefor by Landlord.

 

Each of Landlord and Tenant hereby waives right to jury trial in the case of any
litigation relating to this Lease.

 

Without limiting any of Landlord's rights and remedies hereunder, and in
addition to all other amounts Tenant is otherwise obligated to pay, it is
expressly agreed that Landlord shall be entitled to recover from Tenant all
costs and expenses, including reasonable attorneys' fees incurred by Landlord in
enforcing this Lease from and after Tenant's default.

 

12.3

LANDLORD'S DEFAULT.  Landlord shall in no event be in default in the performance
of any of Landlord's obligations hereunder unless and until Landlord shall have
failed to perform such obligations within thirty (30) days, or such additional
time as is reasonably required to correct any such default, after notice by
Tenant to Landlord properly specifying wherein Landlord has failed to perform
any such obligation; provided however, if Landlord’s failure to perform any of
its obligations hereunder materially affects Tenant’s ability to fully occupy
and use the Premises, Landlord shall be in default hereunder if it does not
commence the correction of such condition within ten (10) business days and use
commercially reasonable efforts to remedy such condition as soon as
possible.  In the case of any default which poses the immediate risk of injury
to persons or property, the Landlord shall use all reasonable efforts to
commence such cure as soon as reasonably possible.

 

30

--------------------------------------------------------------------------------

 

ARTICLE XIII

 

MISCELLANEOUS PROVISIONS

 

13.1

EXTRA HAZARDOUS USE.  Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein which shall increase the rate of insurance on the Premises or
on the Building or any part thereof above the standard rate applicable to
premises being occupied for the use to which Tenant has agreed to devote the
Premises; and Tenant further agrees that in the event that Tenant shall do any
of the foregoing, Tenant will promptly pay to Landlord, on demand, any such
increase resulting therefrom which shall be due and payable as additional rent
hereunder.

 

13.2

WAIVER.  Failure on the part of Landlord or Tenant to complain of any action or
nonaction on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of the
other's rights hereunder.  Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions.  The consent or approval of Landlord or Tenant to or of any action
by the other requiring such consent or approval shall not be construed to waive
or render unnecessary Landlord's or Tenant's consent or approval to or of any
subsequent similar act by the other.

 

No payment by Tenant or acceptance by Landlord of a lesser amount than shall be
due from Tenant to Landlord shall be treated otherwise than as a payment on
account.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.  In no event shall Tenant ever be
entitled to receive interest upon, or any payments on account of earnings or
profits derived from any payments hereunder by Tenant to Landlord.

 

13.3

COVENANT OF QUIET ENJOYMENT.  Tenant, subject to the terms and provisions of
this Lease, upon payment of the Fixed Rent and other charges due hereunder and
the observing, keeping and performing of all of the terms and provisions of this
Lease on Tenant's part to be observed, kept and performed, shall lawfully,
peaceably and quietly have, hold, occupy and enjoy the Premises during the Term
hereof, without hindrance or ejection by any persons lawfully claiming under
Landlord to have title to the Premises superior to Tenant; the foregoing
covenant of quiet enjoyment is in lieu of any other covenant, expressed or
implied; and it is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and Landlord's successors only with respect to breaches occurring
during Landlord's and Landlord's successors' respective ownership of Landlord's
interest hereunder.  Further, Tenant specifically agrees to look solely to
Landlord's then equity interest in the Commercial Unit for recovery of any
judgment from Landlord; it being

31

--------------------------------------------------------------------------------

 

specifically agreed that Landlord (original or successor) shall never be
personally liable for any such judgment, or for the payment of any monetary
obligation to Tenant.  The provision contained in the foregoing sentence is not
intended to, and shall not limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord or Landlord's successors in interest,
or any action not involving the personal liability of Landlord (original or
successor) to respond in monetary damages from Landlord's assets other than
Landlord's equity interest aforesaid in the Commercial Unit.  In no event shall
Tenant have the right to terminate this Lease or to claim any abatement or
set-off against the rent or other charges hereunder as a result of a breach of
any representation or warranty of promises by Landlord or default by Landlord
hereunder, except as expressly set forth in this Lease or except as a result of
a wrongful eviction (whether actual or constructive by Landlord or Tenant from
the demised premises).  With respect to any services, including, without
limitation, heat, air-conditioning or water to be furnished by Landlord to
Tenant, or obligations to be performed by Landlord hereunder, Landlord shall in
no event be liable for failure to furnish or perform the same when (and the date
for performance of the same shall be postponed so long as Landlord is) prevented
from doing so by strike, lockout, breakdown, accident, order or regulation of or
by any governmental authority, or failure of supply, or inability by the
exercise of reasonable diligence to obtain supplies, parts or employees
necessary to furnish such services, or perform such obligations or because of
war or other emergency, or for any cause beyond Landlord's reasonable control,
or for any cause due to any act or neglect of Tenant or Tenant's servants,
agents, employees, licensees, invitees or any person claiming by, through or
under Tenant.  In no event shall Landlord ever be liable to Tenant for any
indirect, special or consequential damages suffered by Tenant from whatever
cause.

 

13.4

NOTICE TO MORTGAGEE AND GROUND LESSOR.  After receiving notice from any person,
firm or other entity that it holds a mortgage which includes the Premises as
part of the mortgaged premises, or that it is the ground lessor under a lease
with Landlord, as ground lessee, which includes the Premises as part of the
demised premises, no notice from Tenant to Landlord shall be effective unless
and until a copy of the same is given to such holder or ground lessor, and the
curing of any of Landlord's defaults by such holder or ground lessor shall be
treated as performance by Landlord.  For the purposes of this Section 13.4,
Section 13.5 or Section 13.14, the term “mortgage” includes a mortgage on a
leasehold interest of Landlord (but not one on Tenant's leasehold interest).

 

13.5

ASSIGNMENT OF RENTS.  With reference to any assignment by Landlord of Landlord's
interest in this Lease, or the rents payable hereunder, conditional in nature or
otherwise, which assignment is made to the holder of a mortgage or ground lease
on property which includes the Premises.  Tenant agrees:

 

(a) that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder or ground lessor shall, by notice sent to Tenant,
specifically otherwise elect; and

32

--------------------------------------------------------------------------------

 

 

(b) that, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord's obligations hereunder only upon foreclosure of such
holder's mortgage and the taking of possession of the Premises, or in the case
of a ground lessor, the assumption of Landlord's position hereunder by such
ground lessor.  In no event shall the acquisition of title to the Building or
Commercial Unit or any part thereof and the land on which the same is located by
a purchaser which, simultaneously therewith, leases the same back to the seller
thereof, be treated as an assumption by operation of law or otherwise of
Landlord's obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord's obligations hereunder. In any such event, this Lease shall be subject
and subordinate to the lease to such seller.  For all purposes such
seller-lessee, and its successors in title, shall be the landlord hereunder
unless and until Landlord's position shall have been assumed by such
purchaser-lessor.

 

13.6

MECHANIC'S LIENS.  Tenant agrees immediately to discharge of record (either by
payment or by the filing of the necessary bond, or otherwise) any mechanics',
materialmen's or other lien against the Premises and/or Landlord's interest
therein, which liens may arise out of any payment due for, or purported to be
due for, any labor, services, materials, supplies or equipment alleged to have
been furnished to or for Tenant in, upon or about the Premises.

 

13.7

NO BROKERAGE.  Landlord agrees that it shall pay any commissions owed to the
broker(s), if any, named in Section 1.2 hereof, pursuant to a separate agreement
between Landlord and such broker(s).  Tenant warrants and represents that Tenant
has not dealt with any broker other than the broker, if any, named in Section
1.2 hereof, in connection with the consummation of this Lease, and in the event
any claim is made against the Landlord relative to dealings with brokers other
than any broker named in Section 1.2, Tenant shall defend the claim against
Landlord with counsel of Landlord's selection and save harmless and indemnify
Landlord on account of loss, cost or damage which may arise by reason of any
such claim.

 

13.8

INVALIDITY OF PARTICULAR PROVISIONS.  If any term or provision of this Lease or
the application thereof to any person or circumstance shall, to any extent, be
invalid or uneforceable, the remainder of this Lease, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

13.9

PROVISIONS BINDING, ETC.  Except as herein otherwise provided, the terms hereof
shall be binding upon and shall inure to the benefit of the successors and
assigns, respectively, of Landlord and Tenant and, if Tenant shall be an
individual, upon and to his heirs, executors, administrators, successors and
assigns.  If two or more persons are named as Tenant herein, each of such
persons shall be jointly and severally liable for the obligations of the Tenant
hereunder, and Landlord may proceed against any one without

33

--------------------------------------------------------------------------------

 

first having commenced proceedings against any other of them.  Each term and
each provision of this Lease to be performed by Tenant shall be construed to be
both a covenant and a condition.  The reference contained to successors and
assigns of Tenant is not intended to constitute a consent to assignment by
Tenant, but has reference only to those instances in which Landlord may later
give consent to a particular assignment as required by those provisions of
Article V hereof.

 

13.10

RECORDING.  Tenant agrees not to record the within Lease, but each party hereto
agrees, on the request of the other, to execute a so-called memorandum of lease
or short form lease in form recordable and complying with applicable law and
reasonably satisfactory to Landlord's attorneys.  In no event shall such
document set forth the rent or other charges payable by Tenant under this Lease;
and any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease and is not intended to vary the terms and
conditions of this Lease.

 

13.11

NOTICES.  Whenever, by the terms of this Lease, notice shall or may be given
either to Landlord or to Tenant, such notice shall be in writing and shall be
delivered in hand or sent by registered or certified mail, postage prepaid:

 

If intended for Landlord, addressed to Landlord at the address set forth in
Section 1.2 of this Lease (or to such other address or addresses as may from
time to time hereafter be designated by Landlord by like notice) and a copy to
Landlord, c/o Goulston & Storrs, 400 Atlantic Avenue, Boston, Massachusetts
02210-2206, Attention:  Heritage on the Garden.

 

If intended for Tenant, addressed to Tenant at the address set forth in Section
1.2 of this Lease (or to such other address or addresses as may from time to
time hereafter be designated by Tenant by like notice).

 

All such notices shall be effective when delivered in hand, or when deposited in
the United States mail within the continental United States provided that the
same are received in the ordinary course at the address to which the same were
sent.

 

13.12

WHEN LEASE BECOMES BINDING.  Employees or agents of Landlord have no authority
to make or agree to make a lease or any other agreement or undertaking in
connection herewith.  The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises, and this document shall become effective and binding
only upon the execution and delivery hereof by both Landlord and Tenant.  All
negotiations, considerations, representations and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by written agreement between Landlord and Tenant, and no act or omission of any
employee or agent of Landlord shall alter, change or modify any of the
provisions hereof.

 

34

--------------------------------------------------------------------------------

 

13.13

PARAGRAPH HEADINGS.  The paragraph headings throughout this instrument are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Lease.

 

13.14

RIGHTS OF MORTGAGEE.  It is understood and agreed that the rights and interests
of Tenant under this Lease shall be subject and subordinate to any mortgages or
deeds of trust that may hereafter be placed upon the Commercial Unit and/or the
Building and/or the Lot, and/or any part of the foregoing, and to any and all
advances to be made thereunder, and to the interest thereon, and all renewals,
modifications, replacements and extensions thereof, if the mortgagee or trustee
named in said mortgages or deeds of trust shall elect by notice delivered to
Tenant to subject and subordinate the rights and interest of Tenant under  this
Lease to the lien of its mortgage or deed of trust; it is further agreed that
any mortgagee or trustee may elect to give the rights and interest of Tenant
under this Lease priority over the lien of its mortgage or deed of trust. In the
event of either such election, and upon notification by such mortgagee or
trustee to Tenant to that effect, the rights and interest of Tenant under this
Lease shall be deemed to be subordinate to, or to have priority over, as the
case may be, the lien of said mortgage or deed of trust, whether this Lease is
dated prior to or subsequent to the date of said mortgage or deed of
trust.  Tenant shall execute and deliver whatever instruments may be required
for such purposes, and in the event Tenant fails so to do within ten (10) days
after demand in writing, Tenant does hereby make, constitute and irrevocably
appoint Landlord as its attorney-in-fact and in its name, place and stead so to
do.  In the event that any holder or prospective holder of any mortgage which
includes the Premises as part of the mortgaged premises, shall request any
modification of any of the provisions of this Lease, other than a provision
directly related to the rents payable hereunder, the duration of the term
hereof, or the size, use or location of the Premises, Tenant agrees that Tenant
will enter into a written agreement in recordable form with Landlord or such
holder or prospective holder which shall effect such modification and provide
that such modification shall become effective and binding upon Tenant and shall
have the same force and effect as an amendment to this Lease for all
purposes.  Tenant hereby appoints such holder as Tenant's attorney-in-fact to
execute any such modification upon default of Tenant in complying with such
holder's request.

 

13.15

STATUS REPORT.  Recognizing that both parties may find it necessary to establish
to third parties, such as accountants, banks, mortgagees or the like, the then
current status of performance hereunder, either party, on the request of the
other made from time to time, will promptly furnish to Landlord, or the holder
of any mortgage encumbering the Premises, or to Tenant, as the case may be, a
statement of the status of any matter pertaining to this Lease, including,
without limitation, acknowledgments that (or the extent to which) each party is
in compliance with its obligations under the terms of this Lease.

 

35

--------------------------------------------------------------------------------

 

13.16

SECURITY DEPOSIT; TENANT'S FINANCIAL CONDITION.  If, in Section 1.2 hereof, a
security deposit is specified, Tenant agrees that the same will be paid upon
execution and delivery of this Lease, and that Landlord shall hold the same,
throughout the term of this Lease, as security for the performance by Tenant of
all obligations on the part of Tenant to be kept and performed.  The security
deposit may be paid by Tenant either in cash or by standby letter of credit
issued by a banking institution reasonably acceptable to Landlord and on a form
that is reasonably acceptable to Landlord.  For any banking institution to be
reasonably acceptable to Landlord the same must have an office in the greater
Boston metropolitan area where the letter of credit may be presented for a draw,
and for a form to be reasonably acceptable to Landlord the same must be an
irrevocable letter of credit transferable by Landlord without cost and providing
that the letter of credit may be drawn by Landlord upon sight without any
conditions not acceptable to Landlord in its sole discretion.  The letter of
credit must also provide for a maturity that expires no earlier than ninety (90)
days after the stated expiration date of the term of this Lease (as the same may
be extended) or in lieu thereof a provision that allows the Landlord to draw
down upon the letter of credit in full and hold the same as a cash security
deposit in the event that the letter of credit is not extended, renewed or
replaced within thirty (30) days prior to its date of expiration.  Landlord
shall have the right from time to time without prejudice to any other remedy
Landlord may have on account thereof, to apply such deposit, or any part
thereof, to Landlord's damages arising from any default on the part of
Tenant.  Tenant not then being in default, Landlord shall return the deposit, or
so much thereof as shall not have theretofore been applied in accordance with
the terms of this Section 13.16 to Tenant on the expiration or earlier
termination of the Lease Term and surrender of possession of the Premises by
Tenant to Landlord at such time.  While Landlord holds such deposit, Landlord
shall have no obligation to pay interest on the same and shall have the right to
commingle the same with Landlord's other funds.  If Landlord conveys Landlord's
interest under this Lease, the deposit or any part thereof not previously
applied may be turned over by Landlord to Landlord's grantee, and if so turned
over, Tenant agrees to look solely to such grantee for proper application of the
deposit in accordance with the terms of this Section 13.16 and the return
thereof in accordance herewith.

 

Neither the holder of a mortgage nor the lessor in a ground lease of property
which includes the Premises shall ever be responsible to Tenant for the return
or application of any such deposit, whether or not it succeeds to the position
of Landlord hereunder, unless such deposit shall have been received in hand by
such holder or ground lessor.

 

Tenant warrants and represents that all information furnished to Landlord or
Landlord's representatives in connection with this Lease are true and correct
and in respect of the financial condition of Tenant, properly reflect the same
without material adverse change, as of the date hereof.  Upon Landlord's demand,
which may be made no more often than quarterly, Tenant shall furnish to
Landlord, at Tenant's sole cost and expense, then current financial statements
of Tenant, audited (if audited statements have been recently prepared on behalf
of Tenant, or otherwise certified as being true and correct by the chief
financial officer of Tenant).  If any such financial statements or other
statements prepared in respect of Tenant's financial condition shall disclose
any material adverse change from the financial condition of Tenant as of the
date hereof, the same shall, upon notice from Landlord to Tenant, constitute a
default by Tenant to which the provisions of Article XII hereof shall be
applicable.

36

--------------------------------------------------------------------------------

 

 

13.17

ADDITIONAL REMEDIES OF LANDLORD.  Landlord shall have the right, but shall not
be required to do so, to pay such sums or do any act which requires the
expenditure of monies which may be necessary or appropriate by reason of the
failure or neglect of Tenant to perform any of the provisions of this Lease, and
in the event of the exercise of such right by Landlord, Tenant agrees to pay to
Landlord forthwith upon demand all such sums; and if Tenant shall default in
such payment, Landlord shall have the same rights and remedies as Landlord has
hereunder for the failure of Tenant to pay the Fixed Rent.

 

Except as otherwise set forth herein, any obligations of Tenant as set forth
herein (including, without limitation, rental and other monetary obligations,
repair obligations and obligations to indemnify Landlord), shall survive the
expiration or earlier termination of this Lease, and Tenant shall immediately
reimburse Landlord for any expense incurred by Landlord in curing Tenant's
failure to satisfy any such obligation (notwithstanding the fact that such cure
might be effected by Landlord following the expiration or earlier termination of
this Lease).

 

13.18

HOLDING OVER.  Any holding over by Tenant after the expiration of the Lease Term
shall be treated as a tenancy at sufferance at 150% the Fixed Rent and
additional rent herein provided to be paid during the last twelve (12) months of
the Lease Term (prorated on a daily basis) and shall otherwise be on the terms
and conditions set forth in this Lease, as far as applicable.

 

13.19

NON-SUBROGATION.  Insofar as, and to the extent that, the following provision
may be effective without invalidating or making it impossible to secure
insurance coverage obtainable from responsible insurance companies doing
business in the locality in which the Premises are located (even though extra
premium may result therefrom):  Landlord and Tenant mutually agree that, with
respect to any hazard which is covered by insurance then being carried by them,
respectively, the one carrying such insurance and suffering such loss releases
the other of and from any and all claims with respect to such loss; and they
further mutually agree that their respective insurance companies shall have no
right of subrogation against the other on account thereof.  In the event that
extra premium is payable by either party as a result of this provision, the
other party shall reimburse the party paying such premium the amount of such
extra premium.  If, at the request of one party, this release and
non-subrogation provision is waived, then the obligation of reimbursement shall
cease for such period of time as such waiver shall be effective, but nothing
contained in this Section 13.19 shall derogate from or otherwise affect releases
elsewhere herein contained of either party for claims.

 

13.20

[INTENTIONALLY DELETED]

 

13.21

GOVERNING LAW.  This Lease shall be governed exclusively by the provisions
hereof and by the laws of the Commonwealth of Massachusetts as the same may from
time to time exist.

 

37

--------------------------------------------------------------------------------

 

13.22

DEFINITION OF ADDITIONAL RENT.  Without limiting any other provision of this
Lease, it is expressly understood and agreed that Tenant's participation in
Taxes, operating expenses, and all other charges which Tenant is required to pay
hereunder, together with all interest and penalties that may accrue thereon,
shall be deemed to be additional rent, and in the event of non-payment thereof
by Tenant, Landlord shall have all of the rights and remedies with respect
thereto as would accrue to Landlord for non-payment of Fixed Rent.

 

13.23

LANDLORD'S FEES AND EXPENSES.  Unless prohibited by applicable law, Tenant
agrees to pay to Landlord the amount of all legal fees and expenses incurred by
Landlord arising out of or resulting from any act or omission by Tenant with
respect to this Lease or the Premises, including without limitation, any breach
by Tenant of its obligations hereunder.

 

Further, if Tenant shall request Landlord's consent or joinder in any instrument
pertaining to this Lease, Tenant agrees promptly to reimburse Landlord for the
legal fees incurred by Landlord in processing such request, whether or not
Landlord complies therewith; and if Tenant shall fail promptly so to reimburse
Landlord, same shall be deemed to be a default in Tenant's monetary obligations
under this Lease.

 

Whenever Tenant shall request approval by Landlord or the Landlord's architect
of plans, drawings, specifications, or otherwise with respect to initial
alteration of the Premises, subsequent remodelling thereof, installation of
signs including subsequent changes thereof, or the like, Tenant specifically
agrees promptly to pay to Landlord's architect (or reimburse Landlord for the
payment Landlord makes to said architect) for all charges involved in the review
(and re-review, if necessary) and approval or disapproval thereof whether or not
approval shall ultimately be given.

 

ARTICLE XIV

 

PARKING

 

14.1

PARKING RIGHTS.

 

(a) During the term of this Lease, Tenant shall have the right, during Normal
Building Operating Hours, to park passenger vehicles in the number of parking
spaces in the parking garage located in the Building as set forth in Section 1.2
hereof, subject to reasonable rules and regulations in respect thereof
promulgated by the Landlord from time to time.  Such parking shall be for the
use of Tenant's officers and employees and, at Landlord's election, shall be
either in spaces specifically assigned from time to time to Tenant (which, as
provided in Section 1.2, may include so-called tandem spaces which shall be
counted as two (2) spaces) for such purpose or on an unassigned, nonexclusive
basis.

 

38

--------------------------------------------------------------------------------

 

(b) As consideration for such parking rights, Tenant shall pay to Landlord as
additional rent an amount determined as the product of (x) the number of spaces
so specified multiplied by (y) the monthly parking rate for office tenants in
the Building determined by the Landlord from time to time and subject to change
from time to time.  Currently, the rate for an individual space is $575.00 per
month and the rate for each tandem space is $500.00 per month, subject to change
from time to time.

 

(c) In addition to, and not in limitation of any other provisions in this Lease,
the Tenant understands and agrees that its rights as respects such parking are a
license only and shall terminate upon the termination or expiration of this
Lease, and that all vehicles so parked are at the sole risk of Tenant.

 

(d) Upon request of Landlord, Tenant shall furnish Landlord a list of the
individuals who are authorized to utilize the parking rights granted herein,
with such information regarding the vehicles to be parked as Landlord may
require.  If any vehicles are parked by any of Tenant's officers or employees in
violation of the rules and regulations promulgated by Landlord, Landlord, in
addition to whatever other rights or remedies it may have, shall have the right
to tow said vehicles at the Tenant's expense and Tenant shall reimburse Landlord
for such towing charges as additional rent hereunder.

 

ARTICLE XV

 

EXTENSION OPTION

 

15.1

OPTION TO EXTEND.  Provided Tenant is not in default hereunder beyond applicable
notice and cure periods, Tenant shall have the right to extend the term of this
Lease for one period of two (2) years by notice to Landlord to such effect given
no later than twelve (12) months nor earlier than fifteen (15) months prior to
the end of the then term of this Lease and if Tenant timely and properly gives
such notice then the term of this Lease shall be extended without the necessity
of any further action between Landlord and Tenant upon all the terms and
conditions set forth herein except that the fixed rent shall be the greater of
(x) fixed rent per annum and additional rent under Article VIII for the 12-month
period immediately preceding the commencement of the extension term (the
“Current Rent”) or (y) the then fair market rental value of the Premises.  If
Tenant timely and properly exercises such option to extend, then Landlord shall
give to Tenant its determination as to the fair market rental value of the
Premises.  If within sixty (60) days after Tenant’s exercise of its right to
extend Landlord has not submitted such determination to Tenant then Tenant may
request such determination from Landlord and Landlord shall submit the same to
Tenant within ten (10) days after such request.  If after receipt of Landlord’s
determination Tenant determines to contest such determination then by notice to
Landlord given within thirty (30) days after its receipt of Landlord’s
determination Tenant may request that the determination of fair market rental
value be made by arbitration as follows:  Each of Landlord and Tenant shall
designate a person to act as arbitrator, which person shall be a person with at
least five years experience in the

39

--------------------------------------------------------------------------------

 

appraisal of real property in the City of Boston and shall not be directly
employed by Landlord or Tenant.  The two appraisers so chosen shall within
thirty (30) days of their selection determine the fair market rental value of
the Premises but if the two appraisers are unable to agree upon such fair market
rental value within such period then the determination shall be made by a third
appraiser selected by the two appraisers, which appraiser likewise shall not be
directly employed by either Landlord or Tenant and shall have at least five
years experience in the appraisal of real property within the City of
Newton.  The determination of the third appraiser shall be final.  The costs and
expenses of the third appraiser shall be borne jointly by Landlord and
Tenant.  Until the determination of the fair market rental value has been
determined Tenant shall pay to Landlord on account of fixed rent for and with
respect to the extension term at the rate of the Current Rent per annum, with a
prompt adjustment as soon as the fair market rental value of the Premises for
the extension term has been determined.  Fixed Rent shall be payable during the
extension term in monthly installments of 1/12th of the annual amount in advance
on the commencement date of the extension term and on the first day of each
month thereafter.

40

--------------------------------------------------------------------------------

 

WITNESS the execution hereof in any number of counterparts, each of which
counterparts shall be deemed an original for all purposes, as of the day and
year first above written.

 

 

TDC HERITAGE LLC

 

 

 

 

 

By:

 

TDC Holding Corp., its manager

 

 

 

 

 

By:

 

/s/ Ronald Druker

 

 

 

Its hereunto duly authorized

 

 

 

 

 

 

 

(Landlord)

 

 

 

 

 

PARATEK PHARMA, LLC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Douglas W. Pagán

 

 

 

Its

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

 

(Tenant)

 

 

 

 

 

 

41

--------------------------------------------------------------------------------

 

G U A R A N T E E

 

FOR VALUE RECEIVED, and in consideration for, and as an inducement to TD
HERITAGE LLC (the “Landlord”) to make the foregoing lease (the “Lease”) with
PARATEK PHARMA, LLC (the “Tenant”), the undersigned, PARATEK PHARMACEUTICALS,
INC., a Delaware corporation (the “Guarantor”), unconditionally guarantees the
full performance and observance of all the covenants, conditions and agreements
therein provided to be performed and observed by the Tenant, the Tenant’s
successors and assigns, and expressly agrees that the validity of this agreement
and the obligations of the Guarantor shall in no way be terminated, affected or
impaired by reason of the granting by the Landlord of any indulgences to the
Tenant or by reason of the assertion by the Landlord against the Tenant of any
of the rights or remedies reserved to the Landlord pursuant to the provisions of
the Lease or by the relief of the Tenant from any of the Tenant’s obligations
under the Lease by operation of law or otherwise (including, but without
limitation, the rejection of the Lease in connection with proceedings under the
bankruptcy laws now or hereafter enacted); the Guarantor hereby waiving all
suretyship defenses.  The obligations of the Guarantor include the payment to
Landlord of any monies payable by Tenant under any provisions of the Lease, at
law, or in equity, including, without limitation, any monies payable by virtue
of the breach of any warranty, the grant of any indemnity or by virtue of any
other covenant of Tenant under the Lease.

 

The Guarantor further covenants and agrees that this Guarantee shall remain and
continue in full force and effect as to any renewal, modification or extension
of the Lease, whether or not the Guarantor shall have received any notice of or
consented to such renewal, modification or extension.  The Guarantor further
agrees that its liability under this Guarantee shall be primary (and that the
heading of this instrument and the use of the word “guarantee(s)” shall not be
interpreted to limit the aforesaid primary obligations of the Guarantor), and
that in any right of action which shall accrue to the Landlord under the Lease,
the Landlord may, at its option, proceed against the Guarantor, any other
guarantor, and the Tenant, jointly or severally, and may proceed against the
Guarantor without having commenced any action against or having obtained any
judgment against the Tenant or any other guarantor.  The Guarantor irrevocably
waives any and all rights the Guarantor may have at any time (whether arising
directly or indirectly, by operation of law or by contract or otherwise) to
assert any claim against the Tenant on account of payments made under this
Guarantee, including, without limitation, any and all rights of or claim for
subrogation, contribution, reimbursement, exoneration and indemnity, and further
waives any benefit of and any right to participate in any security deposit or
other collateral which may be held by the Landlord; and the Guarantor will not
claim any set-off or counterclaim against the Tenant in respect of any liability
the Guarantor may have to the Tenant.  The Guarantor further represents to the
Landlord as an inducement for it to make the Lease, that the Guarantor owns all
of the entire outstanding capital stock of the Tenant, that the execution and
delivery of this Guarantee is not in contravention of its charter or by-laws or
applicable state laws, and has been duly authorized by its Board of Directors.

 

Guarantee -1

--------------------------------------------------------------------------------

 

It is agreed that the failure of the Landlord to insist in any one or more
instances upon a strict performance or observance of any of the terms,
provisions or covenants of the Lease or to exercise any right therein contained
shall not be construed or deemed to be a waiver or relinquishment for the future
of such term, provision, covenant or right, but the same shall continue and
remain in full force and effect.  Receipt by the Landlord of rent with knowledge
of the breach of any provision of the Lease shall not be deemed a waiver of such
breach.

 

No subletting, assignment or other transfer of the Lease, or any interest
therein, shall operate to extinguish or diminish the liability of the Guarantor
under this Guarantee; and wherever reference is made to the liability of the
Tenant named in the Lease, such reference shall be deemed likewise to refer to
the Guarantor.

 

All payments becoming due under this Guarantee, including, without limitation,
costs of collection, and not paid when due shall bear interest from the
applicable due date until received by the Landlord at the interest rate set
forth in the Lease.

 

It is further agreed that all of the terms and provisions hereof shall inure to
the benefit of the heirs, executors, administrators and assigns of the Landlord,
and shall be binding upon the successors and assigns of the Guarantor.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed in
its corporate name by its duly authorized representative, and its corporate seal
to be affixed hereto this 24 day of April, 2015.

 

 

PARATEK PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Douglas W. Pagán

 

 

 

Its

 

 

 

Hereunto duly authorized

 

 

 

Guarantee -2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PLAN SHOWING TENANT’S SPACE

 

[g201705032132403114174.jpg]

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

DESCRIPTION OF LOT

 

[g201705032132403314175.jpg]


B-1

--------------------------------------------------------------------------------

 

[g201705032132403484176.jpg]

B-2

--------------------------------------------------------------------------------

 

[g201705032132403794177.jpg]




B-3

--------------------------------------------------------------------------------

 

[g201705032132404184178.jpg]




B-4

--------------------------------------------------------------------------------

 

[g201705032132404404179.jpg]




B-5

--------------------------------------------------------------------------------

 

[g201705032132404584180.jpg]




B-6

--------------------------------------------------------------------------------

 

[g201705032132404774181.jpg]




B-7

--------------------------------------------------------------------------------

 

[g201705032132404954182.jpg]

 

B-8

--------------------------------------------------------------------------------

 

EXHIBIT C

 

LANDLORD’S WORK

 

[g201705032132405134183.jpg]

 

C-1

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

HERITAGE ON THE GARDEN

 

75 PARK PLAZA

 

COMMERCIAL OFFICE/PUBLIC AREA CLEANING SPECIFICATIONS

 

OFFICE AREA

DAILY: (Monday through Friday)

 

•

Empty trash receptacles

 

•

Dust & spot clean horizontal surfaces, furniture & brightwork

 

•

Spot clean vertical surfaces

 

•

Clean water fountains

 

•

Clean partition & door glass

 

•

Vacuum Carpeting (Shampooing by Tenant)

 

MONTHLY

 

•

Dust table & chair legs, baseboards, ledges & moldings.

 

•

Vacuum fabric furniture

 

•

Clean & sanitize phones

 

QUARTERLY

 

•

Clean diffusers

 

•

High Dusting

 

•

Wash windows

 

LAVATORIES

DAILY: (Monday through Friday)

 

•

Clean & sanitize fixtures, mirrors & enamel surfaces

 

•

Polish chrome

 

•

Mop floors

 

•

Refill dispensers

 

•

Empty trash

 

•

Spot Clean vertical surfaces

 

MONTHLY

 

•

Wash all partitions, title walls & enamel surfaces

 

QUARTERLY

 

•

Clean diffusers

 

•

Machine clean floors

 

D-1

--------------------------------------------------------------------------------

 

PUBLIC AREAS

DAILY: (Monday through Friday)

 

•

Empty trash receptacles

 

•

Dust & spot clean horizontal surfaces, etc.

 

•

Spot clean vertical surfaces

 

•

Clean & polish drinking fountains

 

•

Clean doors & frames

 

•

Vacuum carpeting, mop & buff floors

 

•

Clean & polish elevator walls & brightwork

 

•

Vacuum elevator carpet & spot clean

 

•

Dust railings

 

•

Sweep Stairs

 

MONTHLY

 

•

High dust

 

•

Dust table & chair legs, baseboards, ledges & moldings

 

•

Vacuum fabric furniture

 

•

Spot clean railings

 

•

Damp mop stairs & landings

 

QUARTERLY

 

•

Wash trash receptacles

 

•

Clean diffusers

 

•

Shampoo carpets

 

•

Wash windows (INTERIOR)

 

 

D-2

--------------------------------------------------------------------------------

 

EXHIBIT F

 

ADDRESS FOR PAYMENTS

 

The Landlord hereby authorizes and instructs Tenant to send all payments of rent
due under the Lease (including without limitation fixed rent, and amounts due
for operating expenses and real estate taxes) directly to the account specified
below or if payments are made by check or cash to the address specified below,
notwithstanding any contrary provision of the Lease:

Account Information:

TDC Heritage LLC

Bank of America

ABA # 011000138

Account # 0046 4058 7015

Address Information:

TDC Heritage LLC
Bank of America
P.O. Box 417966
Boston, MA 02441-7966

These payment instructions have been implemented as part of a credit facility
provided to the Landlord by Teachers Insurance and Annuity Association of
America ("TIAA"). Tenant is to continue making all lease payments in accordance
with these instructions until it receives further written instructions signed by
TIAA (or its successor as Lender).

Please note that TIAA is neither a mortgagee-in-possession nor a receiver of
rents, and TIAA has not assumed any obligations of the Landlord under the Lease.
Therefore, Tenant should continue to send all communications regarding the Lease
or landlord issues in the manner specified in the Lease and not to TIAA. TIAA
has no obligation with respect to any such notice, and notice to TIAA will not
be deemed effective notice to the Landlord under the Lease.

F-1

--------------------------------------------------------------------------------

 

LEASE AMENDMENT NO. 1

This Agreement (“Agreement”) made as of this 18th day of July, 2016 by and
between TDC HERITAGE LLC, a Delaware limited liability company (“Landlord”) and
PARATEK PHARMA, LLC (“Tenant”) and PARATEK PHARMACEUTICALS, INC., a Delaware
corporation (“Guarantor”).

WITNESSETH THAT

WHEREAS, Landlord is the landlord and Tenant is the tenant under a certain lease
dated April 24, 2015, relating to certain premises (the “Original Premises”) at
75 Park Plaza, Boston, Massachusetts as more fully described therein (the
“Lease”); and

WHEREAS, Guarantor has guaranteed all of the obligations of the Tenant under the
Lease under a certain Guarantee dated April 24, 2015 (the “Guarantee”); and

WHEREAS, Landlord and Tenant and Guarantor desire to amend the Lease in certain
respects.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:

1. Initially capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Lease.

2. Landlord and Tenant hereby confirm that the initial term of the Lease shall
expire on August 31, 2019 (the “Original Expiration Date”).

3. That area on the 3rd floor of the Building containing approximately 4,153
rentable square feet and shown on Exhibit A attached hereto is hereby added to
the Lease as additional premises demised to Tenant under the Lease (the
“Additional Premises”).

Tenant hereby accepts the Additional Premises in their as-is condition provided
that: (i) Landlord shall construct at its sole cost and in accordance with its
standard building specifications the demising walls to demise the Additional
Premises pursuant to the plans attached hereto as Exhibit B, (ii) provide a
transformer and 200 amp electric service for Tenant’s use within the Additional
Premises, which service shall be separately metered from services for other
tenants, (iii) deliver the Additional Premises to Tenant free of other occupants
or any furniture, fixtures, equipment or personal property, and (iv) deliver the
Additional Premises in broom-clean condition.

F-2

--------------------------------------------------------------------------------

 

4. On the earlier to occur of the 120th day after the date hereof or the date
that the Tenant first occupies the Additional Premises (the “AP RCD”), the
Tenant shall commence to pay rent in respect of the Additional Premises as
follows:

 

(i)

Fixed rent at the rate of $220,109.00 per annum, payable at the rate of
$18,342.42 per calendar month and proportionally as such rate for any partial
month. On the first annual anniversary of the AP RCD and on each annual
anniversary thereafter, such fixed rent shall increase by $4,153.00 per annum
and such monthly rent shall increase by $346.08 per calendar month (and
proportionally as such rate for any partial month).

 

(ii)

Tenant shall pay additional rent in respect of the Additional Premises under
Section 8.1 of the Lease except that for the purpose of determination of such
additional rent, the Base Tax Amount shall be the Taxes for the tax period
ending June 30, 2017 and the Tenant’s Share shall be 2.5%, and Tenant shall pay
additional rent in respect of the Additional Premises under Section 8.2 of the
Lease except that for the purpose of determination of such additional rent the
Base Premises Operating Expenses shall be the sum of (x) the Tenant’s Commercial
Expenses Share of the Commercial Operating Expenses and (y) the Tenant’s Office
Expenses Share of the Office Operating Expenses, in each case for and with
respect to calendar year 2016, and for the determination of such shares the
figure 8,104 used in Sections 8.2 (a)(iii) and (iv) shall be changed to 4,153.

5. The term of the Lease which would otherwise expire on the Original Expiration
Date is hereby extended to end on August 31, 2021 as if such date were the date
originally set forth in the Lease for the expiration thereof and Tenant shall
have no further right to extend the term of the Lease and the option to extend
set forth in Section 15.1 of the Lease is hereby deleted.

6. The fixed rent in respect of the Original Premises for and with respect to
the period beginning on September 1, 2019 and ending on August 31, 2021 shall
increase on each of September 1, 2019 and September 1, 2020 by $8,104.00 per
annum ($675.33 monthly).

7. Upon the execution hereof the Tenant has paid to the Landlord the amount of
$125,000.00 to be held as part of the security deposit under the Lease and,
therefore, the amount of the security deposit under the Lease is hereby
increased from $250,000 to $375,000.

8. As an inducement to Tenant to enter into this Agreement, Landlord shall pay
to Tenant an amount equal to the lesser of $249,180.00 or the costs incurred by
the Tenant to fit-out the Additional Premises as follows (the “Inducement
Payment”): Within thirty (30) days after the Landlord has received from the
Tenant (i) lien waivers from Tenant’s general contractor and any subcontractors
having a contract in excess of $2,500.00 in form and substance reasonably
acceptable to Landlord, (ii) a certificate from Tenant’s general contractor that
all of the Tenant’s work in such fit-out has been completed (other than for
customary “punch list” items); (iii) a certificate from Tenant setting forth the
cost of such work and evidence thereof in the form of paid invoices, receipts
and the like, then provided that no default of Tenant beyond the expiration or
applicable notice and cure periods then exists, and that there exists no lien
filed against the

F-3

--------------------------------------------------------------------------------

 

Premises or the Building as a result of such work, the Landlord shall pay the
full amount of the Inducement Payment to Tenant. If the Tenant does not submit
its request for payment of the Inducement Payment within twelve (12) months
after the date the work commences, then Landlord has no obligation to make such
payment.

9. As amended hereby, the Lease is hereby ratified, confirmed and approved and,
except as amended hereby, the Lease shall remain in full force and effect in
accordance with its terms.

10. Guarantor hereby ratifies and confirms its guarantee under the Guarantee of
the Lease as amended hereby.

11. Tenant hereby represents and warrants to Landlord that it has dealt with no
person or firm to whom a brokerage fee or commission would be due and owing in
connection with this Agreement other than Newmark Grubb Knight Frank (the
“Broker”). Landlord shall be solely responsible for paying the Broker a
brokerage fee commission pursuant to a separate agreement.

Witness the execution hereof as of the day and year first above written.

 

 

 

TDC HERITAGE LLC

 

 

 

 

 

 

By:

TDC Holding Corp.,

 

 

 

Its manager

 

 

 

 

 

 

By:

/s/ Ronald Druker

 

 

Its:

 

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

PARATEK PHARMA, LLC,

 

 

 

 

 

 

By:

/s/ Douglas W. Pagan

 

 

Its:

CFO

 

 

 

Hereunto duly authorized

 

 

 

 

 

 

PARATEK PHARMACEUTICALS, INC.,

 

 

 

 

 

 

By:

/s/ Douglas W. Pagan

 

 

Its:

CFO

 

 

 

Hereunto duly authorized

 

 

F-4

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[g201705032132431764184.jpg]

 

 

8748613.2

--------------------------------------------------------------------------------

 

EXHIBIT B

PLAN FOR DESIMING WALL(S)

 

[g201705032132431984185.jpg]

 

 